


EXHIBIT 10.5

 

DEPFA PURCHASE AGREEMENT

 

 

 

ASSET PURCHASE AGREEMENT

 

Dated as of March 6, 2007

 

Among

 

DEPFA BANK PLC,

 

FIRST ALBANY CAPITAL INC.

 

and

 

FIRST ALBANY COMPANIES INC

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I DEFINITIONS AND INTERPRETATIONS

1

 

 

1.1. Definitions

1

1.2. Interpretation

6

 

 

ARTICLE II PURCHASE AND SALE

7

 

 

2.1. Purchased Assets

7

2.2. Excluded Assets

7

2.3. Assumed Liabilities

7

2.4. Excluded Liabilities

8

2.5. Audit of the Accrued Bonuses

8

2.6. Excluded Remarketing Agreements

8

 

 

ARTICLE III PURCHASE PRICE

9

 

 

3.1. Purchase Price

9

3.2. Delivery of Estimated Municipal Bond Purchase Price; Excluded Municipal
Bonds

9

3.3. Purchase of Municipal Bonds and Final Settlement

10

3.4. Post-Closing Purchase Price Adjustment

10

3.5. Allocation of Purchase Price

12

 

 

ATRICLE IV CLOSING

12

 

 

4.1. Closing Date

12

4.2. Payment on the Closing Date

12

4.3. Buyer’s Additional Deliveries

13

4.4. Seller’s Deliveries

13

 

 

ATRICLE V REPRESENTATIONS AND WARRANTIES OF PARENT AND SELLER

14

 

 

5.1. Organization of Parent and Seller

14

5.2. Authority of Parent and Seller

14

5.3. Financial Statements

15

5.4. Absence of Certain Changes or Events

15

5.5. [Reserved]

15

5.6. Taxes

15

5.7. Assets Necessary to Carry on the Business

15

5.8. Governmental Permits; Compliance with Laws

15

5.9. Real Property

16

5.10. Personal Property

16

5.11. Intellectual Property; Software

16

5.12. Title to Property

18

5.13. Employees and Related Agreements; ERISA

18

5.14. Employee Relations

19

5.15. Status of Assumed Contracts

19

5.16. No Violation or Litigation; Municipal Bonds

19

5.17. Environmental Matters

20

5.18. Not a Sale of All or Substantially All of the Assets

20

5.19. No Finder

20

 

 

ATRICLE VI REPRESENTATIONS AND WARRANTIES OF BUYER

20

 

 

6.1. Organization of Buyer

20

6.2. Authority of Buyer

20

6.3. No Finder

20

6.4. Sufficiency of Funds

20

6.5. Litigation

20

 

 

ATRICLE VII ACTION PRIOR TO THE CLOSING DATE

21

 

 

7.1. Investigation by Buyer

21

7.2. Preserve Accuracy of Representations and Warranties; Notification of
Certain Matters

21

7.3. Consents of Third Parties; Governmental Approvals

21

7.4. Operations Prior to the Closing Date

22

7.5. Acquisition Proposals

23

7.6. Insurance

23

7.7. Additional Purchased Assets

23

7.8. Assumption or Sublet of Leased Real Property

23

7.9. Hedging Arrangements for the Municipal Bonds

24

7.10. Payoff of Leased Personal Property

24

7.11. Transfer of Intellectual Property Contracts

24

7.12. Relocation of Employees

24

7.13. Transitions Services

24

 

--------------------------------------------------------------------------------


 

ARTICLE VIII ADDITIONAL AGREEMENTS

24

 

 

8.1. Covenant Not to Compete to Solicit Business

24

8.2. Change in Corporate Name

25

8.3. Taxes

25

8.4. Employees

26

8.5. Release from Non-Compete

26

8.6. First Albany Websites

26

 

 

ARTICLE IX CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER

27

 

 

9.1. No Misrepresentation or Breach of Covenants and Warranties

27

9.2. No Illegality

27

9.3. No Restraint or Litigation

27

9.4. Broker-Dealer and NASD approvals

27

9.5. Necessary Government Approvals

27

9.6. Charter Amendment

27

9.7. Employment Arrangements

27

9.8. Change in Corporate Name

27

9.9. No Insolvency Event

27

9.10. New York Office

27

 

 

ATRICLE X CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER

28

 

 

10.1. No Misrepresentations or Breach of Covenants and Warranties

28

10.2. No Illegality

28

10.3. No Restraint or Litigation

28

10.4. NYSE Approval

28

10.5. Necessary Government Approvals

28

 

 

ATRICLE XI INDEMNIFICATION

28

 

 

11.1. Indemnification by Seller and Parent

28

11.2. Indemnification by Buyer

29

11.3. Notice of Claims

30

11.4. Third Person Claims

30

11.5. Adjustment to Purchase Price

31

11.6. Exclusive Remedies

31

11.7. Survival of Obligations

31

 

 

ATRICLE XII TERMINATION

31

 

 

12.1. Termination

31

12.2. Notice of Termination

32

12.3. Termination Fee

32

12.4. Effect of Termination

32

 

 

ARTICLE XIII GENERAL PROVISIONS

32

 

 

13.1. Confidential Nature of Information

32

13.2. No Public Announcement

32

13.3. Notices

33

13.4. Successors and Assigns

34

13.5. Access to Records after Closing

34

13.6. Entire Agreement: Amendments

34

13.7. Partial Invalidity

34

13.8. Waivers

34

13.9. Expenses

34

13.10. Execution in Counterparts

35

13.11. Further Assurances

35

13.12. Governing Law

35

13.13. Submission to Jurisdiction; Waiver of Jury Trial

35

 

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of March 6, 2007,
among DEPFA BANK plc, an Irish public limited company (“Buyer”), First Albany
Capital Inc., a New York corporation (“Seller”), and First Albany Companies
Inc., a New York corporation (“Parent”).

 

WHEREAS, Seller is the wholly-owned Subsidiary of Parent;

 

WHEREAS, Seller is, among other things, engaged through its Municipal Capital
Markets Group (the “Division”) in the business of underwriting, advisory
services, sales and trading of U.S. municipal bonds, and other similar
instruments and securities (the “Business”);

 

WHEREAS, Parent owns or leases certain real and personal property used by Seller
in connection with the operation of the Business; and

 

WHEREAS, Parent and Seller desire to sell to Buyer, and Buyer desires to
purchase from Parent and Seller, the Purchased Assets (as defined herein), and
Parent and Seller desire to transfer to Buyer, and Buyer desires to assume from
Parent and Seller, the Assumed Liabilities (as defined herein), all on the terms
and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties to this Agreement agree as follows:

 

ARTICLE I

 

DEFINITIONS AND INTERPRETATIONS

 

1.1.

 

Definitions. In this Agreement, the following terms have the meanings specified
or referred to in this Section 1.1 and shall be equally applicable to both the
singular and plural forms.

 

Accrued Bonuses” shall be the amount of cash accrued for bonuses for Employees
calculated in accordance with the following formula:

 

Net Revenues

(base salaries)

(salesman compensation)

(severance costs incurred from January 1, 2007 until the date hereof, including

such costs for those individuals set forth in Disclosure Letter Schedule 1.1(B))

(restricted stock amortization expense)

(deferred compensation amortization expense)

(note amortization expense)

(employee benefits related expenses)

(all other non-compensation related expenses directly related to the Division)

(Pre-Tax Contribution)

Accrued Bonuses

 

With the exception of Pre-Tax Contribution, which shall be calculated in
accordance with the terms of this Agreement, each of the line items set forth
above shall be equal to the corresponding amounts set forth in the statements of
income for the Division calculated in accordance with GAAP for the period from
January 1, 2007 until the Closing Date.

 

“Adjustment Escrow Account” means the escrow account of Escrow Agent into which
the Adjustment Escrow Amount shall be deposited by Buyer at Closing.

 

“Adjustment Escrow Amount” means an amount equal to 5% of the Estimated
Municipal Bond Purchase Price.

 

“Affiliate” means, with respect to any Person, any other Person which, at the
time of determination, directly or indirectly through one or more intermediaries
Controls, is Controlled by or is under Common Control with such Person.

 

“Agreed Adjustments” has the meaning specified in Section 3.4(c).

 

“Agreement” has the meaning specified in the first paragraph of this Agreement.

 

“Allocation Schedule” has the meaning specified in Section 3.5(a).

 

“Assumed Contracts” means the Contracts included in the Purchased Assets.

 

“Assumed Liabilities” has the meaning specified in Section 2.3.

 

1

--------------------------------------------------------------------------------


 

“Business” has the meaning specified in the second recital of this Agreement.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

 

“Buyer” has the meaning specified in the first paragraph of this Agreement.

 

“Buyer Ancillary Agreements” means all agreements, instruments and documents
being or to be executed and delivered by Buyer under this Agreement or in
connection herewith.

 

“Buyer Employees” means employees of Buyer and its Affiliates.

 

“Buyer Group Member” means (i) Buyer and its Affiliates, (ii) the directors,
officers and employees of each of Buyer and its Affiliates and (iii) the
respective successors and assigns of each of the foregoing.

 

“Buyer’s Credit Requirements” means, as at anytime, Buyer’s current credit
requirements for the purchase of bonds.

 

“Charter Amendment” has the meaning specified in Section 8.2.

 

“Claim Notice” has the meaning specified in Section 11.3(a).

 

“Closing” means the closing of the transactions contemplated by this Agreement.

 

“Closing Date” has the meaning specified in Section 4.1.

 

“Closing Disputed Bond Amount” has the meaning set forth in Section 3.4(a).

 

“COBRA” has the meaning specified in Section 8.4(c).

 

“Code” means the Internal Revenue Code of 1986.

 

“Company Sale” means any of the following involving Parent or Seller: the sale
of a majority of its outstanding capital stock, merger, share exchange, business
combination or other similar transaction.

 

“Confidentiality Agreement” means the Confidentiality Agreement dated
October 11, 2006 between Buyer and Parent.

 

“Contracts” means all written contracts, agreements, leases, subleases,
licenses, sublicenses, permits, evidences of indebtedness, mortgages,
indentures, notes, bonds, concessions,

franchises, security agreements, joint settlement agreements, commitments,
indemnities, assignments, understandings and arrangements.

 

“Control” means, as to any Person, the power to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
voting securities, by Contract or otherwise. The terms “Controlled by,” “under
Common Control with” and “Controlling” shall have correlative meanings.

 

“Copyrights” means United States and non-U.S. copyrights and mask works (as
defined in 17 U.S.C. §901), whether registered or unregistered, and pending
applications to register the same.

 

“Court Order” means any judgment, order, award or decree of any United States
federal, state or local, or any supra-national or non-U.S., court or tribunal
and any award in any arbitration proceeding.

 

“Disputed Bond” has the meaning specified in Section 3.4(a).

 

“Division” has the meaning specified in the second recital to this Agreement.

 

“Downward Purchase Price Adjustment” has the meaning specified in
Section 3.4(e).

 

“Employees” means employees of the Division as of the date hereof.

 

“Encumbrance” means any lien (statutory or other), claim, charge, security
interest, mortgage, deed of trust, pledge, hypothecation, assignment,
conditional sale or other title retention agreement, preference, priority or
other security agreement or preferential arrangement of any kind, and, with
respect to any Leased Real Property included in the Purchased Assets (if any),
any easement, encroachment, covenant, restriction, right of way, defect in title
or other encumbrance of any kind. of 1974.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

2

--------------------------------------------------------------------------------


 

“Escrow Agent” means JPMorgan Chase Bank, N.A., or such other bank or financial
institution mutually acceptable to Buyer and Seller.

 

“Escrow Agreement” means an escrow agreement or agreements to be entered into
among Escrow Agent and the parties hereto on the Closing Date on terms and
conditions reasonably acceptable to Buyer and Seller

 

“Estimated Final Municipal Bond Purchase Price” has the meaning specified in
Section 3.4(a).

 

“Estimated Municipal Bond Purchase Price” means the sum of the Estimated Settled
Municipal Bond Purchase Price and the Estimated Unsettled Municipal Bond
Purchase Price

 

”Estimated Settled Municipal Bond Purchase Price” means the Preliminary
Estimated Settled Municipal Bond Purchase Price as adjusted by the deduction of
the portion thereof allocable to Excluded Municipal Bonds.

 

“Estimated Unsettled Municipal Bond Purchase Price” means the Preliminary
Estimated Unsettled Municipal Bond Purchase Price as adjusted by the deduction
of the portion thereof allocable to Excluded Municipal Bonds.

 

“Estimated Valuation Certificate” has the meaning set forth in Section 3.2(b).

 

“Evaluation Material” has the meaning specified in the Confidentiality
Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations of the SEC thereunder.

 

“Excluded Assets” has the meaning specified in Section 2.2.

 

“Excluded Liabilities” has the meaning specified in Section 2.4.

 

“Excluded Municipal Bonds” has the meaning set forth in Section 3.2(c).

 

“Excluded Remarketing Agreement” has the meaning specified in Section 3.4(a).

 

“Expenses” means any and all documented out-of-pocket expenses incurred in
connection with investigating, defending or asserting any claim, action, suit or
proceeding incident to any matter indemnified against hereunder (including court
filing fees, court costs, arbitration fees or costs, witness fees, and
reasonable fees and disbursements of legal counsel, investigators, expert
witnesses, consultants, accountants and other professionals).

 

“Final Municipal Bond Purchase Price” means the purchase price for the Municipal
Bonds as finally determined in accordance with Section 3.4.

 

“Force Majeure Event” means acts of nature (including fire, flood, earthquake,
storm, hurricane or other natural disaster), war, invasion, act of foreign
enemies, hostilities (whether war is declared or not), civil war, rebellion,
revolution, insurrection, military or usurped power or confiscation, terrorist
activities, nationalization, government sanction, blockage, embargo, labor
dispute, strike or lockout.

 

“GAAP” means United States generally accepted accounting principles.

 

“Governmental Body” means any United States federal, state or local, or any
supra-national or non-U.S., government, political subdivision, governmental,
regulatory or administrative authority, instrumentality, agency body or
commission, self-regulatory organization, court, tribunal or judicial or
arbitral body.

 

“Governmental Permits” has the meaning specified in Section 5.8.

 

“Indemnified Party” has the meaning specified in Section 11.3(a)

 

“Indemnitor” has the meaning specified in Section 11.3(a).

 

“Independent Accounting Firm” means an independent public accounting firm of
nationally-recognized standing, mutually agreeable to the parties.

 

“Independent Expert” has the meaning specified in Section 3.4(d).

 

“Insolvency Event” means, with respect to any Person, (i) any dissolution of
such Person, (ii) the institution against such Person of a proceeding seeking a
judgment of insolvency or bankruptcy or any other relief under any bankruptcy or
insolvency law or other similar law affecting creditors’ rights, or the
presentment of a petition for such Person’s winding-up or liquidation,
(iii) such Person shall have passed a resolution for its winding-up or
liquidation, (iv) such Person has sought or become subject to the appointment of
an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official for it or for all or substantially all its
assets or (v) any general assignment of all or substantially all the assets of
such Person with or for the benefit of such Person’s creditors.

 

3

--------------------------------------------------------------------------------


 

“Instrument of Assignment” means the Instrument of Assignment substantially in
the form of Exhibit A.

 

“Instrument of Assumption” means the Instrument of Assumption substantially in
the form of Exhibit B.

 

“Intellectual Property” means Copyrights, Patent Rights, Trademarks and Trade
Secrets.

 

“IRS” means the United States Internal Revenue Service.

 

“Knowledge of Seller” means the collective actual knowledge, after reasonable
due inquiry, of the Persons listed in Disclosure Letter Schedule 1.1(A).

 

“Leased Real Property” means the real property owned by any third Person which
Parent or Seller is lessee or sublessee of, or holds or operates, in the
locations set forth in Disclosure Letter Schedule 5.9(B).

 

“Liabilities” has the meaning specified in Section 2.3.

 

“Losses” means any and all losses, costs, obligations, liabilities, settlement
payments, awards, judgments, fines, penalties, damages, deficiencies or other
charges (excluding, except with respect to employee matters, incidental, special
and consequential damages, including lost profits) suffered or incurred by an
Indemnified Party in respect of any claim for which such Indemnified Party is
entitled to indemnification pursuant to Article XI hereto.

 

“Master Equipment Lease” means the Master Equipment Lease Agreement, dated
September 25, 1996, between Parent and KeyCorp Leasing Ltd.

 

“Material Adverse Effect” means (a) an event, change or occurrence which is
materially adverse to the Purchased Assets or the Business, taken as a whole,
but shall not include (i) any adverse effect due to changes, after the date of
this Agreement, in conditions generally affecting (x) the industry of the
Business or (y) the United States economy as a whole, or (ii) any change or
adverse effect caused by, or resulting from, the announcement of this Agreement
and the transactions contemplated hereby or (b) any material adverse effect on
the ability of Seller or Parent to perform its obligations under this Agreement.
Notwithstanding the foregoing, any Force Majeure Event materially adverse to the
Purchased Assets, the Business, taken as a whole, or the industry of the
Business shall be a Material Adverse Effect.

 

“MSRB” means the Municipal Securities Rulemaking Board.

 

“Municipal Bonds” means all municipal bonds, derivatives and other securities
included in the inventory of the Division.

 

“NASD” means the National Association of Securities Dealers, Inc. and its
wholly-owned subsidiary, NASD Regulation, Inc.

 

“Net Revenues” means the net revenues reflected in the statements of income for
the Division for the period commencing on January 1, 2007 up to and including
the Closing Date and included in Parent’s consolidated income statement for such
period, prepared in conformity with GAAP.

 

“NSCC” means the National Securities Clearing Corporation.

 

“Notice Period” has the meaning specified in Section 11.3(a).

 

“NYSE” means the New York Stock Exchange, Inc.

 

“Owned Software” has the meaning specified in Section 5.11(g).

 

“Parent” has the meaning specified in the first paragraph of this Agreement.

 

“Patent Rights” means United States and non-U.S. patents, provisional patent
applications, patent applications, continuations, continuations-in-part,
divisions, reissues, patent disclosures, industrial designs, inventions (whether
or not patentable or reduced to practice) and improvements thereto.

 

“Payoff Amount” has the meaning specified in Section 7.10.

 

“Permitted Encumbrances” means (i) liens for Taxes and other governmental
charges and assessments which are not yet due and payable or delinquent,
(ii) liens of landlords and liens of carriers, warehousemen, mechanics and
materialmen and other similar liens imposed by law arising in the ordinary
course of business for sums not yet due and payable or delinquent, (iii) other
liens or imperfections on property which do not adversely affect title to,
detract from the value of, or impair the existing use of, the property affected
by such lien or imperfection and (iv) any lien on leased personal property
included in the Purchased Assets pursuant to the Master Equipment Lease.

 

4

--------------------------------------------------------------------------------

 

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, unincorporated
organization or Governmental Body.

 

“Post-Closing Tax Period” has the meaning specified in Section 8.3(a).

 

“Pre-Closing Tax Period” has the meaning specified in Section 8.3(a).

 

“Preliminary Estimated Municipal Bond Purchase Price” has the meaning specified
in Section 3.2(b).

 

“Preliminary Estimated Settled Municipal Bond Purchase Price” has the meaning
specified in Section 3.2(b).

 

“Preliminary Estimated Unsettled Municipal Bond Purchase Price” has the meaning
specified in Section 3.2(b).

 

“Pre-Tax Contribution” shall be calculated in accordance with the following,
assuming a June 30, 2007 Closing Date:

 

(i)    if the Net Revenues shall be less than or equal to $18,000,000, then the
Pre-Tax Contribution shall be equal to $3,250,000; and

 

(ii)   if the Net Revenues shall be greater than $18,000,000, then the Pre-Tax
Contribution shall be equal to $3,250,000 plus an amount equal to the product of
0.30 times the amount of Net Revenues in excess of $18,000,000, but in any
event, the Pre-Tax Contribution shall be no greater than $4,000,000.

 

If the Closing Date shall be different than June 30, 2007, the amount of the Net
Revenues and the corresponding Pre-Tax Contribution shall be adjusted from the
foregoing amounts on a pro rata basis, taking into account the number of days
that shall have actually elapsed from January 1, 2007 until the Closing Date
relative to the number of days in the period from January 1, 2007 to June 30,
2007.

 

“Purchase Price” has the meaning specified in Section 3.1.

 

“Purchased Assets” means all the assets set forth in Section 2.1.

 

“Purchased Municipal Bonds” means the Settled Municipal Bonds and Unsettled
Municipal Bonds in the inventory of the Division immediately prior to Closing
following the sale by Seller of all Excluded Municipal Bonds, if any.

 

“Put Bond” has the meaning specified in Section 3.3(c).

 

“Put Bond Purchase Price” has the meaning specified in Section 3.3(c).

 

“Requirements of Laws” means any United States federal, state and local, and any
non-U.S., laws, statutes, regulations, rules, codes or ordinances enacted,
adopted, issued or promulgated by any Governmental Body (including those
pertaining to electrical, building, zoning, environmental and occupational
safety and health requirements) or common law or equity.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Seller” has the meaning specified in the first paragraph of this Agreement.

 

“Seller Ancillary Agreements” means all agreements, instruments and documents
being or to be executed and delivered by Seller or Parent under this Agreement
or in connection

herewith.

 

“Seller Group Member” means (i) Seller and its Affiliates, (ii) the directors,
officers and employees of each of Seller and its Affiliates and (iii) the
respective successors and assigns of each of the foregoing

 

“Seller’s Compensation Commitments” has the meaning specified in
Section 5.13(b).

 

“Seller’s Plans” has the meaning specified in Section 5.13(a).

 

“Settled Municipal Bonds” means all cleared and settled Municipal Bonds in the
inventory of the Division.

 

“Settlement Escrow Account” means the escrow account of Escrow Agent into which
the Estimated Unsettled Municipal Bond Purchase Price shall be deposited by
Buyer at Closing.

 

“Software” means computer software programs and software systems, including
databases, compilations, tool sets, compilers, higher level or “proprietary”
languages and related documentation and materials, whether in source code,
object code or human readable form.

 

5

--------------------------------------------------------------------------------


 

“Subsidiary” means each corporation, partnership, limited liability company,
joint venture or other entity which is involved in or relates to the Business
(i) in which Seller, directly or indirectly, owns of record or beneficially 50%
or more of the outstanding voting securities or of which it is a general
partner, (ii) in which Seller, directly or indirectly, owns of record or
beneficially any outstanding voting securities or other equity interests or
(iii) which is Controlled by Seller.

 

“Tax” or “Taxes” (and, with correlative meaning, “Taxable”) means: (i) any
United States federal, state, municipal or local, or non-U.S., net income, gross
income, gross receipts, windfall profit, severance, property, production, sales,
use, license, excise, franchise, employment, payroll, withholding, alternative
or add-on minimum, ad valorem, value-added, transfer, stamp, or environmental
(including taxes under Code Section 59A) tax, or any other tax, custom, duty,
governmental fee or other like assessment or charge of any kind whatsoever,
together with any interest or penalty, addition to tax or additional amount
imposed by any Governmental Body; and (ii) any liability for the payment of
amounts with respect to payments of a type described in clause (i) as a result
of being a member of an affiliated, consolidated, combined or unitary group, or
as a result of any obligation under any Tax Sharing Arrangement or Tax indemnity
agreement.

 

“Tax Return” means any return, declaration, report or similar statement or any
other document required to be filed with respect to any Taxes (including any
attached schedules), including any information return, claim for refund, amended
return or declaration of estimated Tax.

 

“Tax Sharing Arrangement” means any written or unwritten agreement or
arrangement for the allocation or payment of Tax liabilities or payment for Tax
benefits with respect to a consolidated, combined or unitary Tax Return which
Tax Return includes Parent or Seller.

 

“Tentative Net Capital” means, as of any given date, tentative net capital as
specified in Rule 15c3-1(c)(15) under the Exchange Act.

 

“Third Person Claim” has the meaning specified in Section 11.3(a).

 

“Trademarks” means United States, state and non-U.S. trademarks, service marks,
trade names, Internet domain names, designs, logos, slogans and general
intangibles of like nature, whether registered or unregistered, and pending
registrations and applications to register the foregoing.

 

“Trade Secrets” means trade secrets and confidential ideas, know-how, concepts,
methods, processes, formulae, technology, algorithms, models, reports, data,
customer lists, supplier lists, mailing lists, business plans and other
proprietary information, all of which derive value, monetary or otherwise, from
being maintained in confidence.

 

“Transfer Tax” means any transfer, documentary, sales, bulk sales, use,
registration, value added or other similar Tax, including any applicable real
estate transfer Tax and any real property transfer gains Tax.

 

“Transferred Employees” means Employees who enter into employment arrangements
with Buyer or accept offers of employment from Buyer or its Affiliates that are
effective at Closing.

 

“Transition Services Agreement” means the Transition Services Agreement
substantially in the form of Exhibit C.

 

“Unsettled Municipal Bonds” means all unsettled Municipal Bonds in the inventory
of the Division.

 

“Upward Purchase Price Adjustment” has the meaning specified in Section 3.4(e).

 

“WARN” means the Workers’ Adjustment Retraining and Notification Act.

 

1.2. Interpretation. For purposes of this Agreement, (i) the words “include,”
“includes” and “including” shall be deemed to be followed by the words “without
limitation,” (ii) the word “or” is not exclusive and (iii) the words “herein”,
“hereof”, “hereby”, “hereto” and “hereunder” refer to this Agreement as a whole.
Unless the context otherwise requires, references herein: (i) to Articles,
Sections, Exhibits and Schedules mean the Articles and Sections of, and the
Exhibits and Schedules attached to, this Agreement; (ii) to Disclosure Letter
Schedules means the Schedules set forth in the Disclosure Letters delivered by
Parent and Seller, on the one hand, and Buyer, on the other, (iii) to an
agreement, instrument or other document means such agreement, instrument or
other document as amended, supplemented and modified from time to time to the
extent permitted by the provisions thereof and by this Agreement; and (iv) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. The
Schedules, Exhibits and Disclosure Letter Schedules referred to herein shall be
construed with and as an integral part of this Agreement to the same extent as
if they were set forth verbatim herein. Titles to Articles and headings of
Sections are inserted for convenience of reference only and shall not be deemed
a part of or to affect the meaning or interpretation of this Agreement. This
Agreement, the Buyer Ancillary Agreements and the Seller Ancillary Agreements
shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted.

 

6

--------------------------------------------------------------------------------


 

ARTICLE II

 

PURCHASE AND SALE

 

 

2.1.                   Purchased Assets. Upon the terms and subject to the
conditions of this Agreement, on the Closing Date, Parent and Seller shall, and
Parent shall cause Seller to, sell, transfer, assign, convey and deliver to
Buyer, and Buyer shall purchase from Parent and Seller, free and clear of all
Encumbrances (except for Permitted Encumbrances), all right, title and interest
of Parent and Seller in, to and under:

 

(a)                                 the Purchased Municipal Bonds;

 

(b)                                 the machinery, equipment, vehicles,
furniture and other personal property listed or referred to in Disclosure Letter
Schedule 5.10(A);

 

(c)                                  the Copyrights, Patent Rights and
Trademarks (including all names under which Seller is conducting the Business or
has within the previous five years conducted the Business), and all goodwill
associated therewith, listed in Disclosure Letter Schedule 5.11(A);

 

(d)                                 all Trade Secrets and other proprietary or
confidential information primarily used in or relating to the Business,
including any policies and procedures relating to compliance with any
broker-dealer, SEC, NASD, NYSE, any other Governmental Body rules and
regulations or any clearing agency with respect to the Business;

 

(e)                                  the Software listed in Disclosure Letter
Schedule 5.11(B);

 

(f)                                   the Contracts listed in Disclosure Letter
Schedules 2.1(F) and 5.11(C);

 

(g)                                  the promissory notes with respect to
Employees listed in Disclosure Letter Schedule 5.13(B) and all amounts actually
withheld for estimated Taxes with respect to such notes equal to $218,000;

 

(h)                                 cash in an amount equal to the Accrued
Bonuses;

 

(i)                                     copies of all books and records
(including financial and accounting records and all data and other information
stored on discs, tapes or other media) of Seller relating to the Purchased
Assets and the Division (excluding with relation to Employees), including sales,
advertising and marketing materials (but for financial and accounting books and
records, only to the extent relating solely and exclusively to the Purchased
Assets and the Division); and

 

(j)                                    all client lists, customer lists,
supplier lists, mailing lists, do not call lists and other data owned,
associated with, used or employed in or by the Division, including service and
warranty records, operating guides and manuals, studies, and correspondence of
the Division.

 

With respect to any unwritten remarketing agreement or any remarketing agreement
pursuant to which any municipal bond or other security may be put to Buyer on or
after Closing that is referred to in Disclosure Letter Schedule 2.1(F) (or with
respect to any similar Assumed Contracts assigned to Buyer pursuant to
Section 7.7), Buyer in its sole discretion by written notice to Seller may
exclude such Assumed Contract from being assigned hereunder, if such agreement
does not satisfy Buyer’s Credit Requirements determined in accordance with a
reasonable application thereof, in good faith and in consultation with Seller
(such Contract, an “Excluded Remarketing Agreement”). Buyer shall exercise such
right within fifteen (15) days of the date hereof with respect to any such
Contract referred to in Disclosure Letter Schedule 2.1(F) and within fifteen
(15) days of notice of any such Contract assigned to Buyer pursuant to
Section 7.7. Following delivery of such notice by Buyer, such Excluded
Remarketing Agreement shall not constitute a Purchased Asset, and Buyer shall
not acquire any rights or assume any liabilities with respect thereto.

 

2.2.                   Excluded Assets. Notwithstanding the provisions of
Section 2.1, the Purchased Assets shall not include the rights, properties and
assets of Seller or Parent identified in Disclosure Letter Schedule 2.2
(collectively, the “Excluded Assets”).

 

2.3.                   Assumed Liabilities. Upon the terms and subject to the
conditions of this Agreement, on the Closing Date, Buyer shall assume, pay,
perform and otherwise discharge any liabilities or obligations, direct or
indirect, known or unknown, absolute or contingent (collectively, “Liabilities”)
set forth below:

 

(a)                                 all Liabilities (other than Liabilities with
respect to Taxes) arising out of or relating to the conduct or operation of the
Business or the activities of Buyer or any assignee of Buyer in connection with
the Purchased Assets or the Business or the ownership or use of the Purchased
Assets, in all events after the Closing Date;

 

7

--------------------------------------------------------------------------------


 

(b)                                 all Liabilities after the Closing pursuant
to the terms of the Assumed Contracts (and relating to events that first
transpire after the Closing);

 

(c)                                  all Liabilities for Taxes for which Buyer
is liable pursuant to Section 8.3; and

 

(d)                                 all Liabilities for Taxes arising out of,
relating to or otherwise in respect of the Purchased Assets or the operation or
conduct of the Business by Buyer after the effective time of the Closing, except
for Taxes for which Seller or Parent is liable pursuant to Section 8.3.

 

All of the foregoing Liabilities to be assumed by Buyer hereunder (excluding any
Excluded Liabilities) are referred to herein as the “Assumed Liabilities.”

 

2.4.      Excluded Liabilities. Buyer shall not assume or be obligated to pay,
perform or otherwise discharge any Liabilities other than Assumed Liabilities
(all such Liabilities being herein called the “Excluded Liabilities”) and,
notwithstanding anything to the contrary in Section 2.3, none of the following
shall be Assumed Liabilities for purposes of this Agreement:

 

(a)                                 any Liabilities for Taxes of Parent or
Seller (including those for which Seller is liable pursuant to Section 8.3),
except those Taxes for which Buyer is liable pursuant to Sections 2.3 or 8.3;

 

(b)                                 any payables and other Liabilities or
obligations of the Division to any other business unit of Parent, Seller or any
of Parent’s or Seller’s Affiliates;

 

(c)                                  any costs and expenses incurred by Seller
incident to its negotiation and preparation of this Agreement and its
performance and compliance with the agreements and conditions contained herein;

 

(d)                                 any Liabilities or obligations in respect of
any Excluded Assets;

 

(e)                                  any Liabilities in respect of the lawsuits,
claims, suits, proceedings or investigations set forth in Disclosure Letter
Schedule 5.16;

 

(f)                                   any Liabilities or obligations arising out
of or resulting from non-compliance prior to the Closing with any Requirements
of Law by Parent, Seller or their Affiliates;

 

(g)                                  any Liabilities for accounts payable by
Parent or Seller; and

 

(h)                                 any Liabilities for employment-related
obligations relating to the Division incurred prior to the Closing, except for
Liabilities with respect to the Employees for the employment arrangements
entered into with Buyer.

 

2.5. Audit of the Accrued Bonuses.

 

(a)                                 On the Business Day prior to the Closing
Date, Seller will deliver a certificate executed by an authorized officer of
Seller stating that there has been conducted a review of all relevant
information and data then available and setting forth Seller’s calculation of
the amount of the Accrued Bonuses.

 

(b)                                 No later than five (5) Business Days
following the Closing, Buyer shall have the option to appoint the Independent
Accounting Firm to conduct a special audit of the Accrued Bonuses as promptly as
reasonably practicable (but not later than 60 days after the Closing Date) and,
upon completion of such audit (but not later than 60 days after the Closing
Date), to deliver written notice to each of Buyer and Seller setting forth its
calculation of the amount of the Accrued Bonuses.

 

(c)                                  The calculation by the Independent
Accounting Firm shall be final and binding as the Accrued Bonuses, for purposes
of this Agreement. Seller shall make available to the Independent Accounting
Firm, such books, records and other information (including work papers) as may
be reasonably requested in order to audit or review the Accrued Bonuses. If the
Independent Accounting Firm’s calculation of the amount of the Accrued Bonuses
is at least 5% or greater than Seller’s calculation of the amount of the Accrued
Bonuses, then the fees and expenses of the Independent Accounting Firm shall be
paid by Seller. If the Independent Accounting Firm’s calculation of the amount
of the Accrued Bonuses is not at least 5% or greater than Seller’s calculation
of the amount of the Accrued Bonuses, then the fees and expenses of the
Independent Accounting Firm shall be paid by Buyer.

 

(d)         Within five (5) Business Days following delivery of the Independent
Accounting Firm’s calculation of the amount of the Accrued Bonuses, Seller shall
pay to Buyer in immediately available funds an amount equal to the excess (if
any) of the Independent Accounting Firm’s calculation of the amount of the
Accrued Bonuses over Seller’s calculation of the amount of the Accrued Bonuses.

 

2.6.  Excluded Remarketing Agreements. Notwithstanding the terms hereof, Seller
shall have the right, exercisable no later than fifteen (15) days following
notice of the election by Buyer pursuant to Section 2.1 to exclude any Excluded
Remarketing Agreement, to exercise its right to terminate such Excluded
Remarketing Agreement.

 

8

--------------------------------------------------------------------------------


 

ARTICLE III

 

PURCHASE PRICE

 

3.1. Purchase Price. The purchase price for the Purchased Assets (the “Purchase
Price”) shall be equal to:

 

(i) the Estimated Municipal Bond Purchase Price, as adjusted in accordance with
Section 3.4, plus

(ii) $12,000,000, plus

(iii) the amounts payable by Buyer pursuant to Sections 7.10, 7.11 and 7.12 (if
any), minus

(iv) any reduction for non-transferring Employees pursuant to Section 9.7.

 

3.2. Delivery of Estimated Municipal Bond Purchase Price; Excluded Municipal
Bonds.

 

(a)                                 No less than ten (10) days prior to the
Closing Date, Seller will provide to Buyer a list of all Settled Municipal Bonds
and Unsettled Municipal Bonds in the inventory of the Division as of such date,
together with Seller’s estimate of the fair market value of each such Municipal
Bond. Buyer shall promptly (but not later than two (2) Business Days following
delivery of such list) advise which Municipal Bonds, if any, do not satisfy
Buyer’s Credit Requirements determined in accordance with a reasonable
application thereof, in good faith and in consultation with Seller. Seller will
undertake commercially reasonable efforts to settle any Unsettled Municipal
Bonds and any short positions in the inventory of Municipal Bonds prior to
Closing.

 

(b)                                 At the close of business on the Business Day
prior to the Closing Date, Seller will deliver an updated list of all Settled
Municipal Bonds and Unsettled Municipal Bonds in the inventory of the Division
at such time, together with a certificate (the “Estimated Valuation
Certificate”) jointly executed on behalf of Seller by an Employee designated by
Buyer and an employee of Seller or Parent designated by Seller, each experienced
in the trading of municipal bond securities, stating that there has been
conducted a review of all relevant information and data then available
(including bid information) and setting forth Seller’s best estimate of the fair
market value, as determined under GAAP consistent with past practice of Seller,
of each (i) Settled Municipal Bond as of the close of business on such date
(such aggregate estimated amount for all such Municipal Bonds, the “Preliminary
Estimated Settled Municipal Bond Purchase Price”) and (ii) Unsettled Municipal
Bond as of the close of business on such date (such aggregate estimated amount
for all such Municipal Bonds, the “PreliminaryEstimated Unsettled Municipal Bond
Purchase Price” and, together with the Preliminary Estimated Settled Municipal
Bond Purchase Price, collectively, the “Preliminary Estimated Municipal Bond
Purchase Price”).

 

(c)                                  Buyer shall inform Seller no later than
8:30 A.M., New York time, on the Closing Date which, if any, Municipal Bonds do
not satisfy Buyer’s Credit Requirements determined in accordance with a
reasonable application thereof, in good faith and in consultation with Seller,
as of such date and which, if any, of such Municipal Bonds Buyer elects not to
purchase on the Closing Date. Following such election by Buyer, if the
Preliminary Estimated Municipal Bond Purchase Price (as reduced by Municipal
Bonds excluded in accordance with the immediately preceding sentence) is in
excess of $200,000,000, Buyer shall advise Seller which Unsettled Municipal
Bonds (if any), it elects not to purchase to the extent necessary so that the
Preliminary Estimated Municipal Bond Purchase Price (as reduced by Municipal
Bonds excluded in accordance with the immediately preceding sentence) shall be
less than $200,000,000. If, following the exclusion of Unsettled Municipal Bonds
in accordance with the immediately preceding sentence, the Preliminary Estimated
Municipal Bond Purchase Price (as reduced by Municipal Bonds excluded in
accordance with the immediately preceding two sentences) thereafter remains in
excess of $200,000,000, Buyer shall advise Seller which Settled Municipal Bonds
(if any) that Buyer elects not to purchase to the extent necessary so that the
Preliminary Estimated Municipal Bond Purchase Price (as reduced by Municipal
Bonds excluded in accordance with the immediately preceding two sentences) shall
be less than $200,000,000. Any Municipal Bonds that Buyer elects not to purchase
in accordance with this Section 3.2(c) shall be referred to collectively as
“Excluded Municipal Bonds”. Seller shall be allowed upon the open of business on
the Closing Date a reasonable amount of time to sell any Excluded Municipal
Bonds prior to Closing.

 

9

--------------------------------------------------------------------------------


 

3.3. Purchase of Municipal Bonds and Final Settlement.

 

(a)                                 The parties hereto agree that on the Closing
Date Buyer shall purchase directly from Seller for cash the Settled Municipal
Bonds included in the Purchased Municipal Bonds. In connection therewith, Buyer
shall (i) pay to Seller at the Closing the Estimated Settled Municipal Bond
Purchase Price less the Adjustment Escrow Amount and (ii) deposit in the
Adjustment Escrow Account the Adjustment Escrow Amount. The parties hereto agree
that Buyer shall take possession of the Unsettled Municipal Bonds which are
included in the Purchased Municipal Bonds only upon the final clearance and
settlement of each such Unsettled Municipal Bond. In connection therewith, Buyer
shall deposit in the Settlement Escrow Account at the Closing the Estimated
Unsettled Municipal Bond Purchase Price, and following the Closing Date Buyer
shall reasonably cooperate with, and provide assistance to, Seller in connection
with the clearing and settlement of each of the Unsettled Municipal Bonds
included in the Purchased Municipal Bonds.

 

(b)                                 Upon the final clearing and settlement of
each Unsettled Municipal Bond included in the Purchased Municipal Bonds, the
parties hereto shall deliver joint written instructions to the Escrow Agent
instructing the Escrow Agent to pay to Seller in immediately available funds
from the Settlement Escrow Account an amount equal to the portion of the
Estimated Unsettled Municipal Bond Purchase Price attributable to such Unsettled
Municipal Bond. If any of the Unsettled Municipal Bonds included in the
Purchased Municipal Bonds fails to clear within twenty (20) Business Days of the
Closing Date, the parties hereto shall deliver joint written instructions to the
Escrow Agent instructing the Escrow Agent to pay to Buyer in immediately
available funds from the Settlement Escrow Account an amount equal to that
portion of the Estimated Unsettled Municipal Bond Purchase Price attributable to
such Unsettled Municipal Bonds (plus interest accrued thereon pursuant to the
Escrow Agreement).

 

(c)                                  If any municipal bond or other security
traded in the ordinary course of business of the Division that is subject to a
remarketing agreement that is transferred to Buyer from Seller at Closing as an
Assumed Contract is put back to Seller following the Closing (a “Put Bond”),
Buyer shall cooperate with, and provide assistance to, Seller in connection with
the transfer of such Put Bond from Seller to Buyer. Buyer and Seller agree that
the purchase price for any Put Bond shall be the price paid by Seller for such
Put Bond (the “Put Bond Purchase Price”). Buyer shall pay to Seller by wire
transfer of immediately available funds the Put Bond Purchase Price as soon as
reasonably practicable following the date of transfer of such Put Bond (but not
later than one Business Day following notice thereof from Seller).

 

(d)                                 Except as with respect to payment from the
Adjustment Escrow Account, all deliveries and payments of Purchased Municipal
Bonds and Put Bonds shall be effected through NSCC or as otherwise required, and
all calculations, deliveries and payments of the Purchased Municipal Bonds and
Put Bonds shall be effected according to the rules of the MSRB and the NASD.

 

(e)                                  Seller will take no action inconsistent
with, and will be estopped from challenging, Buyer’s ownership interest of the
Purchased Municipal Bonds and Put Bonds. All sales of Municipal Bonds and Put
Bonds pursuant to this Agreement are without recourse to Seller, except as
expressly provided in this Agreement (including Article XI).

 

3.4. Post-Closing Purchase Price Adjustment.

 

(a)                   As promptly as practicable following the Closing Date (but
not later than five (5) Business Days after the Closing Date), Buyer shall cause
Interactive Data to deliver a statement (together with all supporting data on a
CUSIP by CUSIP level) listing each Purchased Municipal Bond with a valuation
price as of the close of business on the Business Day prior to Closing that
varies from the price of such Purchased Municipal Bond in the Estimated
Valuation Certificate by at least (i) three percent (3%) or (ii) $3,000,
whichever is less (each such Purchased Municipal Bond, a “Disputed Bond”).
Unless otherwise agreed to by Buyer and Seller, the parties shall engage JJ
Kenny to determine the value of each Disputed Bond as of the close of business
on the Business Day prior to Closing, such determination to be delivered in
writing (together with all supporting data on a CUSIP by CUSIP level) as
promptly as practicable but not later than ten (10) Business Days following the
Closing Date. The “Closing Disputed Bond Amount” for any Disputed Bond shall be
the average of the prices of such Disputed Bond determined by (i) Seller in the
Estimated Valuation Certificate, (ii) Interactive Data and (iii) JJ Kenny. If
for any reason the price for any Purchased Municipal Bond is not available from
Interactive Data or JJ Kenny, the parties shall mutually agree on a reasonably
acceptable independent expert experienced in the valuation of municipal bond
securities to determine such price. The “Estimated Final Municipal Bond Purchase
Price” shall mean the aggregate of (i) the portion of the Estimated Municipal
Bond Purchase Price allocable to all Purchased Municipal Bonds other than
Disputed Bonds and (ii) the aggregate of the Closing Disputed Bond Amounts.

 

(b)                   If neither party objects within five (5) Business Days
following determination of the Closing Disputed Bond Amounts, the Estimated
Final Municipal Bond Purchase Price shall be final and binding as the Final
Municipal Bond Purchase Price for purposes of this Agreement.

 

10

--------------------------------------------------------------------------------


 

(c)                                  If either party objects to any Closing
Disputed Bond Amount within such five (5) Business Days’ period pursuant to
Section 3.4(b), Seller and Buyer shall use their reasonable efforts to resolve
by written agreement (the “Agreed Adjustments”) any differences as to the value
of such Disputed Bond and, if Seller and Buyer so resolve any such differences,
the Estimated Final Municipal Bond Purchase Price as adjusted by the Agreed
Adjustments shall be final and binding as the Final Municipal Bond Purchase
Price for purposes of this Agreement.

 

(d)                                 If any objection raised by either party with
respect to any Disputed Bond Amount is not resolved by Agreed Adjustments within
five (5) Business Days after such objection shall have been raised, then either
party may request that the fair market value of such Disputed Bond as of the
close of business on the Business Day prior to the Closing Date be determined by
a nationally-recognized, mutually acceptable independent accounting firm (or
such other independent expert experienced in the valuation of the securities
similar to the Purchased Municipal Bonds reasonably acceptable to Buyer and
Seller) (the “Independent Expert”). The Independent Expert shall resolve such
disputed valuation as promptly as practicable but no later than fifteen (15)
Business Days following submission of such matter to the Independent Expert. The
Estimated Municipal Bond Purchase Price, after giving effect to any Agreed
Adjustments and to the resolution of disputed valuations by the Independent
Expert, shall be final and binding as the Final Municipal Bond Purchase Price
for purposes of this Agreement.

 

(e)                                  In the event the Estimated Municipal Bond
Purchase Price is greater than the Final Municipal Bond Purchase Price as
finally determined pursuant to this Section 3.4, the Purchase Price shall be
adjusted downward, dollar-for-dollar, by the extent to which the Estimated
Municipal Bond Purchase Price exceeds the Final Municipal Bond Purchase Price
(the “Downward Purchase Price Adjustment”). In the event the Estimated Municipal
Bond Purchase Price is less than the Final Municipal Bond Purchase Price as
finally determined pursuant to this Section 3.4, the Purchase Price shall be
adjusted upward, dollar-for-dollar, by the extent to which the Final Municipal
Bond Purchase Price exceeds the Estimated Municipal Bond Purchase Price (the
“Upward Purchase Price Adjustment”).

 

(f)                                   In satisfaction of the post-Closing
Purchase Price adjustment:

 

(i)                                     In the event the Downward Purchase Price
Adjustment, if any, exceeds the Adjustment Escrow Amount, within three
(3) Business Days of the date in which the Final Municipal Bond Purchase Price
is determined pursuant to this Section 3.4, the parties hereto shall deliver
joint written instructions to the Escrow Agent instructing the Escrow Agent to
pay to Buyer in immediately available funds from the Adjustment Escrow Account
the Adjustment Escrow Amount and Seller shall pay to Buyer in immediately
available funds an amount equal to (x) the Downward Purchase Price Adjustment
minus (y) the Adjustment Escrow Amount.

 

(ii)                                  In the event the Downward Purchase Price
Adjustment, if any, does not exceed the Adjustment Escrow Amount, within three
(3) Business Days of the date in which the Final Municipal Bond Purchase Price
is determined pursuant to this Section 3.4, the parties hereto shall deliver
joint written instructions to the Escrow Agent instructing the Escrow Agent to
pay to (x) Buyer in immediately available funds from the Adjustment Escrow
Account an amount equal to the Downward Purchase Price Adjustment (plus interest
accrued thereon under the Escrow Agreement) and (y) Seller the amount remaining
in the Adjustment Escrow Account after such distribution to Buyer.

 

(iii)                               In the event of an Upward Purchase Price
Adjustment, if any, within three (3) Business Days of the date in which the
Final Municipal Bond Purchase Price is determined pursuant to this Section 3.4,
the parties hereto shall deliver joint written instructions to the Escrow Agent
instructing the Escrow Agent to pay to Seller in immediately available funds
from the Adjustment Escrow Account the Adjustment Escrow Amount and Buyer shall
pay to Seller in immediately available funds an amount equal to (x) the Upward
Purchase Price Adjustment minus (y) the Adjustment Escrow Amount.

 

(iv)                              In the event there is neither a Downward
Purchase Price Adjustment nor Upward Purchase Price Adjustment, within three
(3) Business Days of the date in which the Final Municipal Bond Purchase Price
is determined pursuant to this Section 3.4, the parties hereto shall deliver
joint written instructions to the Escrow Agent instructing the Escrow Agent to
pay to Seller in immediately available funds from the Adjustment Escrow Account
the Adjustment Escrow Amount.

 

(g)                                  Seller and Buyer shall each make available
to the other and, if applicable, to the Independent Expert, such information as
may be in their possession or reasonably available to them that may be relevant
to any matter contemplated by this Section 3.4. The fees and expenses of the
Escrow Agent, JJ Kenny and Interactive Data (and any substitute therefor as
agreed to by the parties) shall be paid 50% by Buyer and 50% by Seller. The fees
and expenses of the Independent Expert shall be paid by the party requesting
appointment of the Independent Expert.

 

11

--------------------------------------------------------------------------------

 

3.5. Allocation of Purchase Price.

 

(a)                       Within 15 days after the determination of the Final
Municipal Bond Purchase Price, or 60 days after the Closing, whichever is
earlier, Parent and Seller shall deliver to Buyer a schedule (the “Allocation
Schedule”) allocating the Purchase Price (and any other items treated as
consideration for United States federal income Tax purposes paid to Parent and
Seller including the Assumed Liabilities) among the Purchased Assets and the
covenants of Parent and Seller set forth in this Agreement, including
Section 8.1, Section 8.2 and Section 8.6. The Allocation Schedule shall be
reasonable and shall be prepared in accordance with Section 1060 of the Code and
the regulations thereunder and any applicable provision of state, local or
foreign law. Such allocation shall be deemed final unless Buyer has notified
Parent and Seller in writing of any disagreement with the Allocation Schedule
within 20 Business Days after submission thereof by Parent and Seller. In the
event of such disagreement, the parties hereto shall use reasonable efforts to
reach agreement on a reasonable allocation of consideration among the Purchased
Assets. In the event that the parties hereto do not agree to a Purchase Price
allocation in accordance with this Section 3.5, the parties hereto shall submit
their dispute, in writing, to the Independent Accounting Firm, the cost of which
shall be shared equally by Buyer and Seller. The Independent Accounting Firm
shall make a determination as to each disputed item which shall be binding upon
the parties. Each of the parties hereto agrees to file Internal Revenue Service
Form 8594, and all United States federal, state, local and non-U.S. Tax Returns,
in accordance with the Allocation Schedule as finally determined by the parties
or the Independent Accounting Firm, as the case may be. Each of the parties
hereto agrees to provide the other promptly upon written request with any other
information required to complete Internal Revenue Service Form 8594. The parties
shall together revise such allocation to properly reflect any payments after the
Closing (including any indemnity payment under Article XI).

 

(b)                       Parent and Seller (and each of their Affiliates) and
Buyer (and its Affiliates) agree to file all Tax Returns consistent with the
allocation described in this Section 3.5 and to use their commercially
reasonable efforts to sustain such allocation in any subsequent Tax audit or
related administrative proceeding.

 

ARTICLE IV

 

CLOSING

 

4.1.                            Closing Date. The Closing shall be consummated
at 11:00 A.M., New York time, on the third Business Day following satisfaction
or waiver of all the conditions set forth in Articles IX and X, at the offices
of Sidley Austin LLP, or at such other place or at such other date and time as
shall be agreed upon by Buyer and Seller. The Closing shall be deemed to have
become effective as of 12:01 A.M., New York time, on the date on which the
Closing is actually held, and such time and date are sometimes referred to
herein as the “Closing Date.” Notwithstanding the foregoing, the Closing Date
may be delayed for the time period (up to 90 days) following the election of
Seller to terminate any Excluded Remarketing Agreement in accordance with
Section 2.6 in order to permit the termination notice period applicable to such
Excluded Remarketing Agreement to be satisfied.

 

4.2.         Payment on the Closing Date. Subject to fulfillment or waiver of
the conditions set forth in Article IX, at Closing Buyer shall:

 

(a)                       pay to Seller by wire transfer of immediately
available funds in U.S. Dollars to a bank account specified by Seller:

 

(i)                           an amount equal to the Estimated Settled Municipal
Bond Purchase Price minus the Adjustment Escrow Amount and;

 

(ii)                                  $12,000,000, plus the amounts payable by
Buyer pursuant to Sections 7.10, 7.11 and 7.12, minus any reduction for
non-transferring Employees pursuant to Section 9.7; and

 

(b)                                 pay to the Escrow Agent by wire transfer of
immediately available funds in U.S. Dollars to a bank account specified by the
Escrow Agent the Adjustment Escrow Amount to be held in the Adjustment Escrow
Account; and

 

(c)                                  pay to the Escrow Agent by wire transfer of
immediately available funds in U.S. Dollars to a bank account specified by the
Escrow Agent the Estimated Unsettled Municipal Bond Purchase Price to be held in
the Settlement Escrow Account.

 

Seller shall notify Buyer of Seller’s wire transfer account information in
writing at least two (2) Business Days prior to the Closing.

 

12

--------------------------------------------------------------------------------


 

4.3.                            Buyer’s Additional Deliveries. Subject to
fulfillment or waiver of the conditions set forth in Article IX, at Closing
Buyer shall deliver to Seller all the following:

 

(a)                       a certificate of the secretary or an assistant
secretary of Buyer, dated the Closing Date, in form and substance reasonably
satisfactory to Seller, as to (i) no amendments to the constituent documents of
Buyer since a specified date; (ii) the constituent documents of Buyer; (iii) the
resolutions of the Board of Directors of Buyer authorizing the execution,
delivery and performance of this Agreement and the Buyer Ancillary Agreements
and the transactions contemplated hereby and thereby; and (iv) incumbency and
signatures of the officers of Buyer executing this Agreement and any Buyer
Ancillary Agreement;

 

(b)                                 the certificate of Buyer contemplated by
Section 10.1, duly executed by an authorized officer of Buyer;

 

(c)                                  the Instrument of Assumption duly executed
by Buyer;

 

(d)                                 the Transition Services Agreement, duly
executed by Buyer; and

 

(e)                                  the Escrow Agreement, duly executed by
Buyer.

 

4.4.                            Seller’s Deliveries. Subject to fulfillment or
waiver of the conditions set forth in Article X, at Closing Parent and Seller
shall deliver to Buyer all the following:

 

(a)                       certificates of good standing of Parent and Seller
issued as of a recent date by the Secretary of State of the State of New York;

 

(b)                                 certificates of the secretary or an
assistant secretary of Parent and Seller, dated the Closing Date, in form and
substance reasonably satisfactory to Buyer, as to (i) no amendments to the
Certificate of Incorporation of Seller or Parent since a specified date;
(ii) the by-laws of Seller and Parent; (iii) the resolutions of the Board of
Directors of Seller and Parent authorizing the execution, delivery and
performance of this Agreement and the Seller Ancillary Agreements and the
transactions contemplated hereby and thereby; and (iv) incumbency and signatures
of the officers of Seller and Parent executing this Agreement and any Seller
Ancillary Agreement;

 

(c)                                  the certificates of Seller and Parent
contemplated by Section 2.5 and Section 9.1, duly executed by an authorized
officer of Seller and Parent;

 

(d)                                 the Instrument of Assignment duly executed
by Parent and Seller;

 

(e)                                  the Transition Services Agreement, duly
executed by Seller;

 

(f)                                   the Escrow Agreement, duly executed by
Parent and Seller;

 

(g)                                  an opinion of counsel to Parent and Seller
reasonably acceptable to Buyer, substantially in the form provided to Buyer as
of the date hereof;

 

(h)                                 on a confidential basis, a copy of the
opinion of Freeman & Co. LLC, Parent’s financial advisor, to the Board of
Directors of Parent, to the effect that as of the date of this Agreement, the
Purchase Price for the Purchased Assets is fair to Parent’s shareholders from a
financial point of view, it being understood and agreed that a copy of such
opinion shall be delivered solely for informational purposes, without recourse
against Parent, Seller or Freeman & Co. LLC and without any reliance thereon by
Buyer;

 

(i)                  certificates of title or origin (or like documents) with
respect to any vehicles or other equipment

 

(j)                 included in the Purchased Assets for which a certificate of
title or origin is required in order to transfer title;all consents, waivers or
approvals obtained by Seller or Parent with respect to the Purchased Assets or
the consummation of the transactions contemplated by this Agreement;

 

(k)              an assignment, in recordable form, with respect to each of the
leases of Leased Real Property included in the Purchased Assets pursuant to
Section 7.8, duly executed by Parent or Seller, as applicable, and in form and
substance reasonably satisfactory to Buyer;

 

(l)                                     an executed certificate of non-foreign
status of Parent and Seller complying with the provisions of United States
Treasury Regulation Section 1.1445-2(b);

 

13

--------------------------------------------------------------------------------


 

(m)                             assignments, in recordable form, with respect to
each of the registered Copyrights, issued Patent Rights, registered Trademarks
and pending applications for the registration or issuance of any Copyrights,
Patent Rights and Trademarks included in the Purchased Assets, duly executed by
Seller and in form and substance reasonably satisfactory to Buyer;

 

(n)                                 a certificate of insurance with respect to
Parent’s employment practices liability insurance policy then in effect; and

 

(o)                                 such other bills of sale, assignments and
other instruments of transfer or conveyance as Buyer may reasonably request or
as may be otherwise necessary to evidence and effect the sale, assignment,
transfer, conveyance and delivery of the Purchased Assets to Buyer.

 

In addition to the above deliveries, Seller shall take all commercially
reasonable steps and actions on or after the Closing Date as Buyer may
reasonably request or as may otherwise be necessary to put Buyer in actual
possession or control of the Purchased Assets. Notwithstanding anything to the
contrary contained herein, to the extent any Purchased Assets (excluding books
and records) are located at an office of Seller the lease for which is not
included in the Purchased Assets or otherwise used or sublet by Buyer pursuant
to Section 7.8, Buyer shall be responsible for all costs in connection with
taking actual possession of such Purchased Assets.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF PARENT AND SELLER

 

As an inducement to Buyer to enter into this Agreement and to consummate the
transactions contemplated hereby, Parent and Seller, jointly and severally,
represent and warrant to Buyer and agree as follows:

 

5.1.         Organization of Parent and Seller.

 

(a)                                 Each of Parent and Seller is a corporation
duly organized and validly existing under the laws of the State of New York and
in good standing in all jurisdictions in which its failure to qualify or be in
good standing would have a Material Adverse Effect. Each of Parent and Seller
has full power and authority to own or lease and to operate and use the
Purchased Assets and to carry on the Business as now conducted.

 

(b)                                 True and complete copies of the certificates
of incorporation and all amendments thereto and of the by-laws, as amended to
date, of each of Parent and Seller, if not publicly available, have been made
available to Buyer.

 

(c)                                  No equity or other ownership interests in
any Person are included in the Purchased Assets.

 

5.2.         Authority of Parent and Seller.

 

(a)                                 Each of Parent and Seller has full power and
authority to execute, deliver and perform this Agreement and all of the Seller
Ancillary Agreements to which it is a party.

 

The execution, delivery and performance of this Agreement and the Seller
Ancillary Agreements by each of Parent and Seller have been duly authorized and
approved by Parent’s and Seller’s board of directors, as applicable, and do not
require any further authorization or consent of Seller, Parent or Parent’s
shareholders (except with respect to the approval of Parent’s shareholders for
the actions set forth in Section 8.2). This Agreement has been duly authorized,
executed and delivered by each of Parent and Seller and is the legal, valid and
binding obligation of each of Parent and Seller enforceable in accordance with
its terms, and each of the Seller Ancillary Agreements to which it is a party
has been duly authorized by each of Parent and Seller and upon execution and
delivery will be a legal, valid and binding obligation of each of Parent and
Seller enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditor’s rights and to general
equity principles.

 

(b)                                 Except as set forth in Disclosure Letter
Schedule 5.2, neither the execution and delivery of this Agreement or any of the
Seller Ancillary Agreements or the consummation of any of the transactions
contemplated hereby or thereby nor compliance with or fulfillment of the terms,
conditions and provisions hereof or thereof will:

 

(i)                                     conflict with, result in a breach of the
terms, conditions or provisions of, or constitute a default, an event of default
or an event creating rights of acceleration, termination or cancellation or a
loss of rights under, or result in the creation or imposition of any Encumbrance
upon any of the Purchased Assets, under (A) the charter or by-laws of Parent or
Seller, (B) any Assumed Contract, (C) any other material note, instrument,
agreement, mortgage, lease, license, franchise, permit or other authorization,
right, restriction or obligation to which Parent or Seller is a party, (D) any
Court Order to which Parent or Seller is a party or any of the Purchased Assets
is subject or by which Parent or Seller is bound, or (E) any Requirements of
Laws affecting Parent or Seller, the Purchased Assets or the Business, except,
in the case of clauses (B), (C) or (E), the effect of which would not be
reasonably expected to have a Material Adverse Effect; or

 

14

--------------------------------------------------------------------------------


 

(ii)          require the approval, consent, authorization or act of, or the
making by Parent or Seller of any declaration, filing or registration with, any
Person, except pursuant to the applicable provisions of United States federal
and state laws relating to the regulation of broker-dealers and the rules and
regulations of the SEC, applicable state securities commissions, and the
securities exchanges, boards of trade or other industry self-regulatory
organizations of which Seller or Parent is a member, as set forth in Disclosure
Letter Schedule 5.2.

 

5.3.                            Financial Statements. Disclosure Letter Schedule
5.3 contains the unaudited pro forma balance sheet data of the Division
reflected in Parent’s consolidated balance sheet as of December 31, 2006,
December 31, 2005 and December 31, 2004, and the related statements of income
for each of the 12 months then ended. Except as set forth therein or in the
notes thereto, such balance sheet data and statements of income have been
prepared in conformity with GAAP consistently applied, and such balance sheet
data and related statements of income present fairly in all material respects
the financial position and results of operations of the Division as of their
respective dates and for the respective periods covered thereby.

 

5.4.         Absence of Certain Changes or Events.

 

(a)             Since December 31, 2006, there has been:

 

(i)                            no Material Adverse Effect, and no fact or
condition exists or is contemplated or threatened which might reasonably be
expected to cause a Material

Adverse Effect in the future; and

 

(ii)                         no material damage, destruction, loss or claim,
whether or not covered by insurance, or condemnation or other taking adversely
affecting any of the Purchased Assets, other than in the ordinary course of
business or due to normal wear and tear.

 

(b)                       Since December 31, 2006, Seller has conducted the
Business only in the ordinary course and in conformity with past practice.
Without limiting the generality of the foregoing, since December 31, 2006,
Seller has not, in respect of the Business:

 

(i)                            incurred any material adverse change in its
securities clearing, payment and settlement activities; or

 

(ii)                         prepared or filed any material Tax Return
inconsistent with past practice.

 

5.5.         [Reserved].

 

5.6.         Taxes. Except as set forth in Disclosure Letter Schedule 5.6, to
the Knowledge of Seller,

 

(a)                                 Parent or Seller has, in respect of the
Division and the Purchased Assets, filed all material Tax Returns and has paid
(or withheld and remitted to the appropriate Governmental Body) all Taxes which
are due and payable as shown on such filed Tax Returns;

 

(b)                                 all such Tax Returns are complete and
accurate in all material respects;

 

(c)                        there is no material action, suit, investigation,
audit, claim or assessment pending with respect to Taxes that relate to the
Division or the Purchased Assets; and

 

(d)                       no extension or waiver of any statute of limitations
for the assessment or collection of any material Taxes has been granted by any
taxing authority in respect of material Taxes that relate to the Division or the
Purchased Assets and which extension or waiver is still in effect.

 

5.7.                            Assets Necessary to Carry on the Business.
Except as set forth in Disclosure Letter Schedule 5.7, the Purchased Assets
constitute all the assets necessary to carry on the Business as currently
conducted (including all books, records, computers and computer programs and
data processing systems) and are in good condition (subject to normal wear and
tear) and serviceable condition.

 

5.8.         Governmental Permits; Compliance with Laws.

 

(a)                   Parent or Seller owns, holds or possesses all licenses,
franchises, permits, privileges, approvals and other authorizations from a
Governmental Body which are necessary to entitle it to own or lease, operate and
use the Purchased Assets and to carry on and conduct the Business substantially
as currently conducted collectively, the “Governmental Permits”), except for
such Governmental Permits as to which the failure to so own, hold or possess
would not have a Material Adverse Effect. None of the Governmental Permits are
transferable from Parent or Seller to Buyer.

 

(b)                   (i) Each of Parent or Seller has fulfilled and performed
in all material respects its obligations under each of the Governmental Permits,
and no event has occurred or condition or state of facts exists which
constitutes or, after notice or lapse of time or both, would be reasonably
likely to constitute a breach or default under any such Governmental Permit or
which permits or, after notice or lapse of time or both, would permit revocation
or termination of any such Governmental Permit, or which might adversely affect
the rights of Seller under any such Governmental Permit; (ii) no notice of
cancellation, of default or of any dispute concerning any Governmental Permit,
or of any event, condition or state of facts described in the preceding clause,
has been received by Parent or Seller, or to the Knowledge of Seller, is known
to Seller; and (iii) each of the Governmental Permits is valid, subsisting and
in full force and effect.

 

15

--------------------------------------------------------------------------------


 

(c)                                  To the Knowledge of Seller, Seller has
timely filed all material registrations, declarations, reports, notices, forms
and other filings required to be filed by it with the SEC, NASD, NYSE or any
other Governmental Body, and all amendments or supplements to any of the
foregoing.

 

(d)                                 Seller has made available to Buyer a copy of
the currently effective Form BD as filed by Seller with the SEC. Except as set
forth in Disclosure Letter Schedule 5.8(D), the information contained in such
form was complete and accurate in all material respects as of the time of filing
thereof and, to the Knowledge of Seller, remains complete and accurate in all
material respects as of the date hereof.

 

(e)                                  Except with respect to employees in
training or employees who have been employed by the Division for fewer than 90
days, to the Knowledge of Seller, all of the Employees who are required to be
licensed or registered to conduct the Business are duly licensed or registered
in each state and with each Governmental Body in which or with which such
licensing or registration is so required.

 

(f)                     Except as disclosed on Form BD or any Form U4 filed
prior to the date of this Agreement, copies of which have been made available to
Buyer, neither Seller with respect to the Division nor, to the Knowledge of
Seller, any of its Employees or “associated persons” (as defined in the Exchange
Act) of the Division has been the subject of any disciplinary proceedings or
orders of any Governmental Body arising under applicable laws which would be
required to be disclosed on Form BD or Form U4. No such disciplinary proceeding
or order is pending or, to the Knowledge of Seller, threatened. Except as
disclosed on a Form BD or any Form U4 filed prior to the date of this Agreement,
neither Seller nor, to the Knowledge of Seller, any of its Employees or
associated persons of the Division has been permanently enjoined by the order of
any Governmental Body from engaging or continuing any conduct or practice in
connection with any activity or in connection with the purchase or sale of any
security. Except as disclosed on Form BD or any Form U4 filed prior to the date
of this Agreement, neither Seller nor, to the Knowledge of Seller, any of its
Employees or associated persons of the Division is or has been ineligible to
serve as a broker-dealer or an associated person of a broker-dealer under
Section 15(b) of the Exchange Act (including being subject to any “statutory
disqualification” as defined in Section 3(a)(39) of the Exchange Act).

 

(g)                    As of the date of this Agreement, Seller is, and at all
times until Closing Seller shall be, in compliance with Rules 15c3-1 and 15c3-3
under the Exchange Act and NASD Rule 3130, and as of the date of this Agreement,
Seller has sufficient net capital such that it is not be required to effect an
early warning notification pursuant to Rule 17a-11 under the Exchange Act. As of
the Closing, the haircut applicable to any Municipal Bond sold to Buyer at
Closing shall not exceed that applicable to such Municipal Bond under
Rule 15c3-1(c)(2) under the Exchange Act.

 

(h)                                 To the Knowledge of Seller, the information
provided by Seller to the Central Registration Depository with respect to the
employees of the Division (including any Form BD or Form U4) is true, accurate
and complete in all material respects.

 

5.9.         Real Property.

 

(a)                                 Neither Parent nor Seller owns any real
property that is used in or relates to the Business and does not hold any option
to acquire any real property for use with respect to the Business.

 

(b)                                 Disclosure Letter Schedule 5.9(B) sets forth
a list of each lease or similar agreement (showing the parties thereto and the
location of the real property covered by such lease or other agreement) for each
Leased Real Property. Except as would not reasonably be expected to have a
Material Adverse Effect and except as set forth in such Schedule, Parent or
Seller, as applicable, has the right to quiet enjoyment of all the Leased Real
Property for the full term of the lease, sublease or similar agreement (and any
renewal option related thereto) relating thereto, and the leasehold or other
interest of Parent or Seller in the Leased Real Property, as applicable, is not
subject or subordinate to any Encumbrance except for Permitted Encumbrances.
Complete and correct copies of any leases in Parent’s or Seller’s possession
with respect to each parcel of Leased Real Property have heretofore been made
available by Seller to Buyer. To the Knowledge of Seller, there is no material
violation of a condition or agreement contained in any covenant, easement or any
similar agreement affecting the Leased Real Property.

 

(c)                                  Neither the whole nor any part of the
Leased Real Property is subject to any pending suit for condemnation or other
taking by any Governmental Body, and, to the Knowledge of Seller, no such
condemnation or other taking is threatened or contemplated.

 

5.10.                     Personal Property. Disclosure Letter Schedule
5.10(A) contains a list of all machinery, equipment, vehicles, furniture and
other tangible personal property owned by Parent or Seller or leased by Parent
under the Master Equipment Lease and included in the Purchased Assets.

 

5.11.       Intellectual Property; Software.

 

(a)                                 Disclosure Letter Schedule 5.11(A) contains
a list (showing in each case the registered or other owner, registration or
application date and registration or application number, if any) of all
(i) Copyrights (excluding books and records), (ii) Patent Rights and
(iii) registered and unregistered Trademarks (including all assumed or
fictitious names under which Seller is conducting the Business or has within the
previous five years conducted the Business) owned and used by Seller in
connection with the conduct of the Business and included in the Purchased
Assets.

 

(b)                                 Disclosure Letter Schedule 5.11(B) contains
a list (showing in each case any owner, licensor or licensee) of all Software
owned by, licensed to or used by Seller in the conduct of the Business and
included in the Purchased Assets.

 

16

--------------------------------------------------------------------------------


 

(c)                                  Disclosure Letter Schedule 5.11(C) contains
a list of all material Contracts under which Seller is licensor or licensee and
is included in the Purchased Assets that relate to: (i) any Copyrights, Patent
Rights or Trademarks; (ii) any Trade Secrets used by Seller in connection with
the conduct of the Business; and (iii) any Software required to be identified in
Disclosure Letter Schedule 5.11(B).

 

(d)                                 Seller either (i) owns the entire right,
title and interest in and to the Intellectual Property and Software included in
the Purchased Assets, free and clear of any Encumbrance (other than Permitted
Encumbrances) or (ii) has the right to use the same.

 

(e)                                  To the Knowledge of Seller: (i) all
registrations for Copyrights, Patent Rights and Trademarks required to be
identified in Disclosure Letter Schedule 5.11(A) are valid and in force, and all
applications to register any unregistered Copyrights, Patent Rights and
Trademarks so identified are pending and in good standing, all without challenge
of any kind; (ii) the material Intellectual Property (other than Trade Secrets)
owned by Seller and included in the Purchased Assets has not been cancelled or
abandoned and is valid and enforceable; (iii) Seller has the sole and exclusive
right to bring actions for infringement, misappropriation, dilution, violation
or unauthorized use of the Intellectual Property and Software owned by Seller
and included in the Purchased Assets; (iv) Seller has taken all actions
commercially reasonable to protect the Intellectual Property owned by Seller and
included in the Purchased Assets; and (v) Seller is not in material breach of
any Contract relating to the Intellectual Property used by Seller and included
in the Purchased Assets.

 

(f)                                   To the Knowledge of Seller: (i) no
infringement, misappropriation, violation or dilution of any Intellectual
Property, or any rights of publicity or privacy relating to the use of names,
likenesses, voices, signatures or biographical information, of any other Person
has occurred or results in any way from the operations of the Business as
conducted on the date hereof by Seller; (ii) no material written claim of any
infringement, misappropriation, violation or dilution of any Intellectual
Property or any such rights of any other Person has been made or asserted in
respect of the operations of the Business by Seller; (iii) no written claim of
invalidity of any Intellectual Property currently owned by Seller and included
in the Purchased Assets as used in the conduct of the Business has been made by
any other Person in the three (3) years preceding the date hereof; and (iv) no
proceedings are pending or, to the Knowledge of Seller, threatened that
challenge the validity, ownership or use of any Intellectual Property owned by
Seller and included in the Purchased Assets as used in the conduct of the
Business.

 

(g)                                  Except as disclosed in Disclosure Letter
Schedule 5.2: (i) the Software included in the Purchased Assets is not subject
to any transfer, assignment or change of control; (ii) Seller has used
commercially reasonable efforts to maintain and protect the Software included in
the Purchased Assets that it owns (the “Owned Software”) (including all source
code and system specifications); (iii) Seller has complete and exclusive right,
title and interest in and to the Owned Software; (iv) any Owned Software
includes the source code and documentation reasonably necessary to use and
maintain it as it operates on the date hereof; (v) the Owned Software
substantially operates in accordance with and substantially conforms to any
specifications, manuals, guides, descriptions and other similar documentation,
in written or electronic form, made available by Seller to customers, end-users
and resellers; (vi) the Owned Software is not licensed pursuant to a so-called
“open source” license and does not incorporate and is not based on any Software
that is licensed pursuant to a so-called “open source” license; (vii) the Owned
Software complies with all applicable Requirements of Laws relating to the
export or re-export of the same; and (viii) the Owned Software may be exported
or re-exported to all countries without the necessity of any license, other than
to those countries specified as prohibited destinations pursuant to applicable
regulations of the U.S. Department of Commerce and/or the United States State
Department.

 

(h)                                 Except as disclosed in Disclosure Letter
Schedule 5.11(H), all employees, agents, consultants or contractors who have
contributed to or participated in the creation or development of any
Intellectual Property or Software included in the Purchased Assets either:
(i) created such materials in the scope of his or her employment; (ii) is a
party to a “work-for-hire” agreement with Seller under which Seller is deemed to
be the original owner/author of all right, title and interest therein; or
(iii) has executed an assignment in favor of Seller (or such predecessor in
interest, as applicable) of all right, title and interest in such material.

 

17

--------------------------------------------------------------------------------


 

5.12.       Title to Property.

 

(a)                       Parent and Seller have good and marketable title to,
or a valid leasehold interest in, all of the Purchased

 

(b)                       Assets (other than Intellectual Property), and,
subject to any consents set forth in Disclosure Letter Schedule 5.2, the power
to transfer and assign to Buyer the Purchased Assets, free and clear of all
Encumbrances, except for Permitted Encumbrances and except as set forth in
Disclosure Letter Schedule 5.12. Subject to the settlement of trades, Seller
shall have good and marketable title to any Purchased Municipal Bond sold to
Buyer at Closing, as well as the power to transfer any such Purchased Municipal
Bond to Buyer, free and clear of all Encumbrances.

 

5.13.       Employees and Related Agreements; ERISA.

 

(a)                                 Disclosure Letter Schedule 5.13(A) sets
forth a list of each material retirement, savings, thrift, deferred
compensation, severance, stock ownership, stock purchase, stock option,
performance, bonus, incentive, vacation or holiday pay, hospitalization or other
medical, disability, life or other insurance, or other welfare, retiree welfare
or benefit plan, policy, trust, understanding or arrangement of any kind,
whether written or oral, whether or not subject to ERISA, to which Parent or
Seller, with respect to the Business, is a party or by which it is bound or
pursuant to which it may be required to make any payment at any time, other than
plans of the type described in Section 5.13(d) and those plans or arrangements
for which Parent or Seller no longer has any obligation (“Seller’s Plans”).

 

(b)                                 Disclosure Letter Schedule 5.13(B) sets
forth a list of each (i) employee collective bargaining agreement and
(ii) material agreement, promissory note, commitment, understanding, plan,
policy or arrangement of any kind, whether written or oral, with or for the
benefit of any Employee (including each employment, compensation, deferred
compensation, severance, supplemental pension, life insurance, termination or
consulting agreement or arrangement and any agreements or arrangements
associated with a change in control), to which Parent or Seller, with respect to
the Business, is a party or by which it is bound or pursuant to which it may be
required to make any payment at any time, other than Seller’s Plans and those
agreements for which Parent or Seller no longer has any obligation (“Seller’s
Compensation Commitments”).

 

(c)                                  Seller has made available to Buyer correct
and complete copies of all written Seller’s Plans and Seller’s Compensation
Commitments and of all related material insurance and annuity policies and
contracts and other documents with respect to each Seller’s Plan and Seller’s
Compensation Commitment. To the Knowledge of Seller, Disclosure Letter Schedules
5.13(A) and 5.13(B) contain a description of all material oral Seller’s Plans
and Seller’s Compensation Commitments.

 

(d)                                 To the Knowledge of Seller, Seller has never
been required to contribute to any “multiemployer plan” (as such term is defined
in Section 3(37) of ERISA) with respect to the Business.

 

(e)                                  Except as set forth in Disclosure Letter
Schedule 5.13(E), each Seller’s Plan which is intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from
the IRS that such Plan is so qualified under the Code; and to the Knowledge of
Seller no circumstance exists which might cause such Plan to cease being so
qualified.

 

(f)                                   Each Seller’s Plan materially complies,
and has been administered to comply, with all Requirements of Law, and there has
been no notice issued by any Governmental Body questioning or challenging such
compliance, and there are no material actions, suits or claims (other than
routine claims for benefits) pending or, to the Knowledge of Seller, threatened
involving any such Plan or the assets of any such Plan.

 

(g)                                  Seller has no material obligations under
any of Seller’s Plans, Seller’s Compensation Commitments or otherwise to provide
health or death benefits to Employees, except as specifically required by the
continuation requirements of Part 6 of Title I of ERISA.

 

(h)                                 Seller, with respect to the Business, has no
material liability of any kind whatsoever, whether direct, indirect, contingent
or otherwise, on account of (i) any violation of the health care requirements of
Part 6 of Title I of ERISA or Section 4980B of the Code, (ii) under
Section 502(i) or Section 502(l) of ERISA or Section 4975 of the Code,
(iii) under Section 302 of ERISA or Section 412 of the Code or (iv) under Title
IV of ERISA.

 

18

--------------------------------------------------------------------------------

 

(i)                                     Disclosure Letter Schedule
5.13(I) contains: (i) a list of all Employees; (ii) the then current annual
compensation of, and a description of the fringe benefits (other than those
generally available to Employees) provided by Seller to any Employees; and
(iii) a list of any increase, effective after December 31, 2006, in the rate of
compensation of any Employees.

 

(j)                                    Following the Closing Date, pursuant to
any agreement or arrangement entered into by Seller or any Affiliate thereof on
or prior to the Closing Date, Buyer will not be obligated to make a payment to
an individual that would be a “parachute payment” to a “disqualified individual”
as those terms are defined in Section 280G of the Code, without regard to
whether such payment is reasonable compensation or personal services performed
or to be performed in the future.

 

5.14.                     Employee Relations. Seller has materially complied in
respect of the Business with all applicable Requirements of Laws relating to
prices, wages, hours, family, medical or disability leave, discrimination in
employment and collective bargaining and to the operation of the Business and is
not liable for any arrears of wages or any Taxes or penalties for failure to
comply with any of the foregoing. Seller is not a party to, and Seller with
respect to the Business is not affected by or threatened with, any material
dispute or controversy with a union or with respect to unionization or
collective bargaining involving Employees. To the Knowledge of Seller, there
have been no union organizing or election activities involving any non-union
employees of the Division which have occurred since January 1, 2005 or are
threatened as of the date hereof.

 

5.15.                     Status of Assumed Contracts. Each of the Assumed
Contracts constitutes a valid and binding obligation of Seller and, to the
Knowledge of Seller, the other parties thereto enforceable in accordance with
its terms and is in full force and effect and (except as set forth in Disclosure
Letter Schedule 5.2 and except for those Assumed Contracts which by their terms
will expire prior to the Closing Date or are otherwise terminated prior to the
Closing Date in accordance with the provisions hereof) subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditor’s rights and to general
equity principles (i) may be transferred to Buyer pursuant to this Agreement and
the ancillary agreements contemplated herein and (ii) will continue in full
force and effect thereafter, in each case without breaching the terms thereof or
resulting in the forfeiture or impairment of any rights thereunder and without
the consent, approval or act of, or the making of any filing with, any other
party. Seller has fulfilled and performed its material obligations under each of
the Assumed Contracts, and Seller is not in breach or default under, nor is
there or, to the Knowledge of Seller, is there alleged to be any basis for
termination of, any of the Assumed Contracts and, to the Knowledge of Seller, no
other party to any of the Assumed Contracts has breached or defaulted
thereunder, and no event has occurred and no condition or state of facts exists
which, with the passage of time or the giving of notice or both, would
constitute such a material default or breach by Seller or, to the Knowledge of
Seller, by any such other party. Seller is not currently renegotiating any of
the Assumed Contracts or paying liquidated damages in lieu of performance
thereunder. Complete and correct copies of each of the Assumed Contracts have
heretofore been made available to Buyer by Seller.

 

5.16.       No Violation or Litigation; Municipal Bonds. Except as set forth in
Disclosure Letter Schedule 5.16:

 

(a)           neither Parent nor Seller, with respect to the Business, nor the
Purchased Assets are subject to any Court Order;

 

(b)           the Purchased Assets and their uses comply in all material
respects with all applicable Requirements of Laws;

 

(c)           Parent and Seller have complied in all material respects with all
Requirements of Laws which are applicable to the Purchased Assets or the
Business;

 

(d)                                 there are no lawsuits, claims, suits,
complaints, proceedings or investigations pending or, to the Knowledge of
Seller, threatened against or affecting Parent or Seller or the Employees in
respect of the Purchased Assets or the Business, and to the Knowledge of Seller
there are no lawsuits, suits, complaints or proceedings pending in which Seller
or its current or former employees is the plaintiff or claimant and which relate
to the Purchased Assets or the Business, which if adversely determined would be
reasonably expected to have a Material Adverse Effect;

 

(e)                                  except as would not be reasonably expected
to have a Material Adverse Effect, there is no action, suit, investigation,
audit, claim or assessment pending or, to the Knowledge of Seller, proposed or
threatened against Seller with respect to municipal bond transactions or
municipal bond-related derivative or investment transactions in which Seller has
acted as underwriter, remarketing agent or financial adviser, and to the
Knowledge of Seller, no issuer of municipal bonds orrelated derivatives for
which Seller has acted as underwriter, remarketing agent or financial adviser is
subject to any action, suit, investigation, audit, claim or assessment pending
or proposed or threatened with respect to the tax-exempt status of such
municipal bonds or derivatives, except as would not be reasonably expected to
have a Material Adverse Effect; and

 

(f)                                   as of the Closing Date, none of the
Persons set forth in Disclosure Letter Schedule 5.16(F) shall have any actual
knowledge without due inquiry (i) of any action or threatened action by the IRS
that would prejudice the tax-exempt nature of interest on such Municipal Bonds
or (ii) that any such Municipal Bond shall be in default as to principal or
interest, except as would not be reasonably expected to result in a Material
Adverse Effect.

 

19

--------------------------------------------------------------------------------


 

5.17.       Environmental Matters. Except as would not be reasonably expected to
have a Material Adverse Effect:

 

(a)           the operations of the Business comply with all applicable
environmental laws;

 

(b)           neither Parent nor Seller are, with respect to the Business,
subject to any judicial or administrative proceeding, order, judgment, decree or
settlement alleging or addressing a violation of or liability under any
environmental law; and

 

(c)          neither Parent nor Seller with respect to the Business has received
any notice or claim to the effect that it is or may be liable to any Person as a
result of the release or threatened release of any contaminant, pollutant or
hazardous or toxic materials.

 

5.18.       Not a Sale of All or Substantially All of the Assets. The Purchased
Assets do not constitute all or substantially all of the assets of Parent.

 

5.19.       No Finder. Neither Seller or Parent nor any Person acting on its
behalf has paid or become obligated to pay any fee or commission to any broker,
finder or intermediary for or on account of the transactions contemplated by
this Agreement other than to Freeman & Co. LLC, whose fees and expenses, to the
extent payable, shall be paid by Seller or Parent.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

As an inducement to Parent and Seller to enter into this Agreement and to
consummate the transactions contemplated hereby, Buyer hereby represents and
warrants to Parent and Seller and agrees as follows:

 

6.1.         Organization of Buyer. Buyer is a public limited company duly
organized, validly existing and in good standing under the laws of the Republic
of Ireland and has full power and authority to own or lease and to operate and
use its properties and assets and to carry on its business as now conducted.

 

6.2.         Authority of Buyer.

 

(a)                                 Buyer has full power and authority to
execute, deliver and perform this Agreement and all of the Buyer Ancillary
Agreements. The execution, delivery and performance of this Agreement and the
Buyer Ancillary Agreements by Buyer have been duly authorized and approved by
Buyer’s board of directors and do not require any further authorization or
consent of Buyer or its stockholders. This Agreement has been duly authorized,
executed and delivered by Buyer and is the legal, valid and binding agreement of
Buyer enforceable in accordance with its terms, and each of the Buyer Ancillary
Agreements has been duly authorized by Buyer and upon execution and delivery by
Buyer will be a legal, valid and binding obligation of Buyer enforceable in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditor’s rights and to general equity principles.

 

(b)                                 Except as set forth in the Buyer Disclosure
Letter Schedule 6.2, neither the execution and delivery of this Agreement or any
of the Buyer Ancillary Agreements or the consummation of any of the transactions
contemplated hereby or thereby nor compliance with or fulfillment of the terms,
conditions and provisions hereof or thereof will:

 

(i)                                     conflict with, result in a breach of the
terms, conditions or provisions of, or constitute a default, an event of default
or an event creating rights of acceleration, termination or cancellation or a
loss of rights under (A) the organizational documents of Buyer, (B) any material
note, instrument, agreement, mortgage, lease, license, franchise, permit or
other authorization, right, restriction or obligation to which Buyer is a party
or any of its properties is subject or by which Buyer is bound, (C) any Court
Order to which Buyer is a party or by which it is bound or (D) any Requirements
of Laws affecting Buyer; or

 

(ii)                                  require the approval, consent,
authorization or act of, or the making by Buyer of any declaration, filing or
registration with, any Person.

 

6.3.         No Finder. Neither Buyer nor any Person acting on its behalf has
paid or become obligated to pay any fee or commission to any broker, finder or
intermediary for or on account of the transactions contemplated by this
Agreement.

 

6.4.         Sufficiency of Funds. At the Closing, Buyer will have available
funds in an amount sufficient to permit it to pay the Purchase Price and related
fees and expenses required to be paid by Buyer.

 

6.5.         Litigation. There is no action pending or, to the knowledge of
Buyer, threatened against Buyer seeking to enjoin or restrain any of the
transactions contemplated by this Agreement.

 

20

--------------------------------------------------------------------------------


 

ARTICLE VII

 

ACTION PRIOR TO THE CLOSING DATE

 

The respective parties hereto covenant and agree to take the following actions
between the date hereof and the Closing Date:

 

7.1.                            Investigation by Buyer. Seller shall afford the
officers, employees and authorized representatives of Buyer (including
independent public accountants and attorneys) reasonable access during normal
business hours to the offices, properties, employees and business and financial
records (including computer files, retrieval programs and similar documentation)
of the Division and shall furnish to Buyer or its authorized representatives
such additional information concerning the Purchased Assets, the Business and
the operations of the Division as shall be reasonably requested by Buyer. With
respect to the Municipal Bonds, Seller shall provide access to information and
employees of Seller as reasonably requested by Buyer in order to evaluate
whether the Municipal Bonds to be delivered at Closing satisfy Buyer’s Credit
Requirements. For illustrative purposes only, Buyer Disclosure Letter Schedule
7.1 sets forth the Municipal Bonds held by Seller as of March 1, 2007 that would
not currently satisfy Buyer’s Credit Requirements. Buyer agrees that any such
investigation shall be conducted in such a manner as not to interfere
unreasonably with the operations of the Division. No investigation made by Buyer
or its representatives hereunder shall affect the representations and warranties
of Parent and Seller hereunder. All information provided pursuant to this
Section 7.1 shall be deemed to be Evaluation Material and subject to the
Confidentiality Agreement.

 

7.2.         Preserve Accuracy of Representations and Warranties; Notification
of Certain Matters.

 

(a)                                 Each party hereto shall refrain from taking
any action which would render any representation or warranty contained in
Article V or VI inaccurate as of the Closing Date. Each party shall promptly
notify the other of (i) the occurrence, or the non-occurrence, of any event
which is likely to cause any covenant, condition or agreement contained in this
Agreement not to be complied with or satisfied, and (ii) any action, suit or
proceeding that shall be instituted or threatened against such party to
restrain, prohibit or otherwise challenge the legality of any transaction
contemplated by this Agreement.

 

(b)                                 During the period prior to the Closing Date,
Seller will notify Buyer of (i) the occurrence of any Material Adverse Effect,
(ii) any lawsuit, claim, proceeding or investigation that is threatened,
brought, asserted or commenced against Seller which would have been listed in
Disclosure Letter Schedule 5.16 if such lawsuit, claim, proceeding or
investigation had arisen prior to the date hereof, (iii) any notice or other
communication from any third Person alleging that the consent of such third
Person is or may be required in connection with the transactions contemplated by
this Agreement, and (iv) to the Knowledge of Seller, any material default under
any Assumed Contract or event which, with notice or lapse of time or both, would
become such a material default on or prior to the Closing Date.

 

7.3.         Consents of Third Parties; Governmental Approvals.

 

(a)                                 Prior to the Closing Date, Parent and Seller
shall use commercially reasonable efforts to obtain the consent, approval or
waiver of any Person that is necessary to permit Parent or Seller, as
applicable, to assign and transfer all of the Purchased Assets to Buyer free and
clear of Encumbrances (except for Permitted Encumbrances), and to perform its
obligations under, and conclude the transactions contemplated by, this
Agreement; provided that neither Parent nor Seller shall have any obligation to
offer or pay any consideration in order to obtain any such consents or
approvals. During the period prior to the Closing Date, Buyer shall act
diligently and reasonably to cooperate with Parent and Seller in attempting to
obtain the consents, approvals and waivers contemplated by this Section 7.3(a)

 

21

--------------------------------------------------------------------------------


 

(b)                                 During the period prior to the Closing Date,
the parties hereto shall use commercially reasonable efforts (or in the case of
satisfaction by Buyer of Section 9.4, reasonable best efforts), and shall
cooperate with each other, in attempting to obtain any consents and approvals of
any Governmental Body required to permit the consummation of the transactions
contemplated by this Agreement or to otherwise satisfy the conditions set forth
in Sections 9.3, 9.4, 9.5, 10.4 and 10.5; provided that (i) Parent and Seller
shall not make any agreement or understanding affecting the Purchased Assets as
a condition for obtaining any such consents or approvals except with the prior
written consent of Buyer, which consent shall not be unreasonably withheld or
delayed, (ii) no party hereto shall have any obligation to offer or pay any
consideration to any Person in order to obtain any such Governmental Body
consents or approvals (other than the fees payable by Buyer or its Affiliate to
any Governmental Body with respect to any applications or registrations filed
with respect to the approvals required under Section 9.4 or fees payable by
Parent to the NYSE with respect to the approvals required under Section 10.4),
and (iii) neither Buyer nor Parent shall have any obligation to undertake any
action that would reasonably be expected to have a material adverse impact on
the operations or condition (financial or otherwise) of Buyer or Parent,
respectively, or its respective Affiliates. In addition to the foregoing, Buyer
and Parent shall advise each other as to material developments with respect to
the status of receipt of approvals as contemplated by this Section 7.3 and
Sections 9.4 and 10.4 hereto.

 

(c) Notwithstanding anything herein to the contrary, neither Seller nor Buyer
shall be obligated to contest any final action or decision taken by any
Governmental Body challenging the consummation of the transactions contemplated
by this Agreement.

 

7.4.         Operations Prior to the Closing Date.

 

(a)                                 From the date of this Agreement until the
Closing, Seller shall operate and carry on the Business only in the ordinary
course and substantially as presently operated. Except as otherwise contemplated
herein or as set forth in Disclosure Letter Schedule 7.4, Parent and Seller
shall use commercially reasonable efforts to keep and maintain the Purchased
Assets in good operating condition and repair and to maintain the business
organization of the Division intact and to preserve the goodwill of the
suppliers, contractors, licensors, Employees, customers, distributors and others
having business relations with the Division. In connection therewith, Seller
shall not, with respect to any Employee of the Division, without the consent of
Buyer (not to be unreasonably withheld), (i) transfer such Employee to another
business unit of Seller, (ii) terminate any Employee other than clerical or
administrative personnel or for cause as determined in good faith by Seller in
the ordinary course of business consistent with past practice or (iii) otherwise
attempt to persuade any such Employee to terminate his or her relationship with
Seller or not to commence employment with Buyer after the Closing.

 

(b)                                 Notwithstanding Section 7.4(a), except as
expressly contemplated by this Agreement, as set forth in Disclosure Letter
Schedule 7.4, or as otherwise consented to by Buyer in writing, Parent and
Seller shall not, in respect of the Business:

 

(i)                                     make any material change in the Business
or the operations of the Division, or change any of its brokerage policies or
practices in any material respect, except as required by applicable law or by
policies imposed by a Governmental Body;

 

(ii)                                  make any capital expenditure with respect
to the Division or enter into any Contract therefor in excess of $100,000
outside the ordinary course of business consistent with past practice;

 

(iii)                               sell, lease (as lessor), transfer or
otherwise dispose of (including any transfers from the Division to Seller or any
of its Affiliates), or mortgage or pledge, or impose or suffer to be imposed any
Encumbrance on, any of the Purchased Assets, except in the ordinary course of
the Business consistent with past practice and for inventory and personal
property sold or otherwise disposed of for fair value in the ordinary course of
the Business consistent with past practice and except for Permitted
Encumbrances;

 

(iv)                              incur any material adverse change in its
securities clearing, payment and settlement activities;

 

(v)                                 maintain Tentative Net Capital of Seller (on
a company wide basis) of less than $18,000,000; provided, that for a period not
less than five (5) consecutive Business Days Seller’s Tentative Net Capital may
be less than $18,000,000 but not less than $15,000,000;

 

(vi)                              solely with respect to the Division, maintain
access to regulatory haircut capital (through Seller) of less than $10,500,000;
provided, that for a period not less than three (3) consecutive Business Days
Seller’s access to haircut capital may be less than $10,500,000 but not less
than $6,500,000;

 

(vii)                           institute any increase in any profit-sharing,
bonus, incentive, deferred compensation, insurance, pension, retirement,
medical, hospital, disability, welfare or other employee benefit plan with
respect to Employees other than changes made in accordance with normal
compensation practices and consistent with past compensation practices;

 

22

--------------------------------------------------------------------------------


 

(viii)                        make any change in the compensation of the
Employees, other than changes made in accordance with normal compensation
practices and consistent with past compensation practices; or

 

(ix)                              prepare or file any material Tax Return
inconsistent with past practice.

 

7.5.                            Acquisition Proposals. Seller will not, and will
not authorize or permit any officer, director or employee of Seller or any
Affiliate of Seller or authorize any investment banker, attorney, accountant or
other representative retained by Seller or any Affiliate of Seller to, directly
or indirectly, solicit or encourage, or furnish information with respect to the
Division to or engage in any discussions with any Person in connection with, any
proposal for the acquisition of all or a substantial portion of the Division,
other than as contemplated by this Agreement. Parent and Seller shall notify
Buyer promptly if any inquiries, proposals or offers are received by, any
information or data is requested from, or any discussions or negotiations are
sought to be initiated or continued with, Parent, Seller, its Affiliates or any
of their representatives with respect to or which could reasonably lead to any
acquisition of all or a substantial portion of the Division indicating, in
connection with such notice, the name of such Person and the terms and
conditions of any proposals or offers, and thereafter shall keep Buyer informed,
on a current basis, of the status and terms of any such proposals or offers and
the status of any such discussions or negotiations. Seller will promptly cease
or cause to be terminated any existing activities or discussions with any Person
with respect to any of the foregoing and will promptly request the return of any
confidential information provided to any Person in connection with a prospective
acquisition of the Division, other than Buyer.

 

7.6.            Insurance. Seller shall keep or cause all policies of insurance
maintained, owned or held by Seller on the date hereof with respect to the
Purchased Assets or the Business or comparable insurance to be kept in full
force and effect through the Closing Date.

 

7.7.                            Additional Purchased Assets. Parent and Seller
shall prior to the Closing supplement or amend the following Disclosure Letter
Schedules hereto with respect to any asset hereafter arising or discovered in
the ordinary course consistent with past practice which, if existing or known at
the date of this Agreement, would have been considered by the parties to be
included in such Schedules at such date, and upon Buyer’s reasonable request,
Seller shall provide additional information as to the obligations under such
assets:

 

(a)                                 with respect to Disclosure Letter Schedules
2.1(F) and 5.11(C), any Contracts primarily related to the Business;

 

(b)                                 with respect to Disclosure Letter Schedule
5.7 or 2.2, any additional assets necessary to carry on the Business as
currently conducted and not included in the Purchased Assets; and

 

(c)           with respect to those Schedules as contemplated by Section 7.8(b),
if necessary.

 

7.8.         Assumption or Sublet of Leased Real Property.

 

(a)         During the period prior to the Closing Date, Buyer shall act
diligently and reasonably to cooperate with Parent and Seller in attempting to
obtain any consent necessary to permit Buyer (subject to applicable law and
requirements of the landlord or sublandlord thereto) (i) either (A) to use or
sublet a portion of Parent’s premises at One Penn Plaza, New York, New York
10119 or (B) to use, sublet or assume the lease of Parent (or its wholly-owned
Subsidiary) at 444 Madison Avenue, New York, New York 10022, at the option of
Buyer as designated in writing by Buyer no later than 15 days following the date
hereof, and (ii) to use or sublet 677 Broadway, Albany, New York 12207; provided
that no party hereto shall have any obligation to offer or pay any consideration
in order to obtain any such consents. Any such use or sublet shall be as
provided in the Transition Services Agreement, provided that with respect to any
shared use, Buyer shall be responsible to reimburse Parent for a pro rata
portion (based on the percentage of the square footage of each such premises
occupied by Buyer) of the rent paid by Parent in respect of the periods of
occupancy. In the event the consent to a sublease is received by Parent, Parent
and Buyer shall negotiate in good faith a sublease prior to the Closing Date in
form and substance reasonably acceptable to Parent, Buyer and the landlord
thereto.

 

(b)         With respect to those leases for Leased Real Property set forth in
Disclosure Letter Schedule 7.8(B), if any of the Employees set forth next to
each such lease accepts employment with Buyer or its Affiliate prior to Closing,
then such lease shall be included for purposes of this Agreement and the
Schedules as a Purchased Asset on Disclosure Letter Schedules 2.1(F) and
transferred by Parent or Seller, as applicable, to Buyer at Closing. To the
extent an Employee as set forth in Disclosure Letter Schedule 7.8(B) does not
accept employment with Buyer or its Affiliate prior to Closing, (i) the parties
hereto shall negotiate in good faith the use (subject to applicable law and
requirements of the landlord thereto), as provided in the Transition Services
Agreement, or sublet of a portion of Seller’s or Parent’s space in such premises
pursuant to a sublease in form and substance reasonably acceptable to the
parties hereto and the landlord thereto and(ii) such lease shall be deemed for
purposes of this Agreement and the Schedules as an Excluded Asset to be listed
on Disclosure Letter Schedules 2.2 or 5.7.

 

(c)          The parties hereto agree that prior to the Closing the form of
Transition Services Agreement attached as Exhibit C shall be revised accordingly
to take into account the agreed upon use of any of the Leased Real Property in
accordance with this Section 7.8.

 

23

--------------------------------------------------------------------------------


 

(d)         For the period that Buyer occupies space at 677 Broadway, Albany,
New York 12207, Parent and Seller shall permit Buyer to place its name on such
building to the extent of Parent’s and Seller’s ability to grant such rights
currently under the lease for such location. Any costs with respect to such
signage shall be at Buyer’s cost as provided in the Transition Services
Agreement.

 

7.9.                            Hedging Arrangements for the Municipal Bonds.
Prior to the Closing Date, Buyer and Seller shall reasonably cooperate to make
effective any hedging position and other hedging arrangements with respect to
the Municipal Bonds for the period between pricing on the Business Day prior to
the Closing until the Closing occurs.

 

7.10.                     Payoff of Leased Personal Property. No fewer than
three (3) Business Days prior to the Closing, Seller shall provide to Buyer a
“pay-off” letter with respect to the leased personal property set forth in
Disclosure Letter Schedule 5.10(A), confirming that all Encumbrances relating to
such leased personal property shall be removed effective upon payment of the
aggregate of the amounts for each of the assets set forth in the pay-off letter
(the “Payoff Amount”). At Closing, (x) Seller shall pay to KeyCorp Leasing Ltd.
the Payoff Amount and (y) the Purchase Price to be paid by Buyer shall include
an amount equal to the portion of the Payoff Amount attributable to assets other
than leasehold improvements, but such amount payable by Buyer shall not be
greater than $60,000 in aggregate .

 

7.11.                     Transfer of Intellectual Property Contracts.
Notwithstanding anything herein to the contrary, with respect to any Software
and related Contracts included in the Purchased Assets, Buyer shall be
responsible for the payment of any fees charged by the Software providers in
order to obtain consent to transfer such Software and related Contract up to
$22,950, and Buyer and Seller shall equally share in the payment of such fees in
excess thereof.

 

7.12.                     Relocation of Employees. Parent and Seller shall be
permitted to relocate the Employees currently located at One Penn Plaza, New
York, New York 10119 to Parent’s (or its wholly-owned Subsidiary’s) leased space
at 444 Madison Avenue, New York, New York 10022. Parent and Seller shall
complete such relocation in a commercially reasonable manner. If Buyer elects
pursuant to Section 7.8(a) to use, sublet or assume the lease of Parent (or its
wholly-owned Subsidiary) at 444 Madison Avenue, New York, New York 10022, at
Closing Buyer shall reimburse Seller for 50% of the documented costs and
expenses reasonably incurred by Parent and Seller with respect to such
relocation. Parent and Seller shall consult with Buyer in a reasonable manner
with respect to such relocation.

 

7.13.                     Transition Services. Following the date hereof and
prior to the Closing Date, Buyer and Seller shall cooperate on a reasonable
basis with respect to requests by Buyer to Seller to provide transitional
services and assistance following the Closing Date, to the extent Seller is
reasonably able with its current personnel to provide such additional
transitional services. If Seller agrees to provide such transitional services,
such services shall be provided on terms and conditions to be mutually agreed by
the parties, for a term no longer than six (6) months following the Closing Date
and at a price of at least Seller’s fully-loaded cost plus five percent (5%),
and any such services shall be delivered in accordance with the terms of the
Transition Services Agreement.

 

ARTICLE VIII

 

ADDITIONAL AGREEMENTS

 

8.1.         Covenant Not to Compete or Solicit Business.

 

(a)         In furtherance of the sale of the Purchased Assets to Buyer
hereunder by virtue of the transactions contemplated hereby, each of Parent and
Seller covenants and agrees that, for a period ending on the tenth (10th)
anniversary of the Closing Date, neither Parent or Seller nor any of their
respective Affiliates will:

 

(i)                                     directly or indirectly (whether as
principal, agent, independent contractor, partner or otherwise) own, manage,
operate, control, participate in, perform services for, sell materials to, or
otherwise carry on, a business competitive with the Business anywhere in the
United States (it being understood by the parties hereto that the Business is
not limited to any particular region of the United States and that the Business
may be engaged in effectively from any location in the United States); or

 

(ii)                                  induce or attempt to persuade any Buyer
Employee to terminate such employment, or any customer to terminate its business
relationship, with Buyer or its Affiliates;

 

24

--------------------------------------------------------------------------------


 

provided, however, that nothing set forth in this Section 8.1 shall prohibit
Parent, Seller or their Affiliates from: (x) engaging in the business of
Seller’s fixed income middle markets group, so long as Seller and its Affiliates
(A) with respect to the trading of municipal bonds, shall engage only in trades
primarily with broker-dealers for a period of one (1) year following the Closing
Date and (B) shall not hold an inventory of municipal bonds in excess of
$50,000,000 at any time for the first year following the Closing Date or
$60,000,000 for the second year following the Closing Date; (y) owning not in
excess of 5% in the aggregate of any class of capital stock of any corporation
if such stock is publicly traded and listed on any national or regional stock
exchange; or (z) performing, or having performed on their behalf, a general
solicitation for employees not specifically focused at any of the Transferred
Employees through the use of media, advertisement, electronic job boards or
other general public solicitations. Each of Parent and Seller also covenants and
agrees that from and after the Closing Date it will not, and will not permit any
of its Affiliates to, divulge or make use of any trade secrets or other
confidential information of the Business other than to disclose such secrets and
information to Buyer or its Affiliates.

 

(b)         If Parent, Seller or any Affiliate thereof violates any of its
obligations under this Section 8.1, Buyer may proceed against it in law or in
equity for such damages or other relief as a court may deem appropriate. Parent
and Seller acknowledge that a violation of this Section 8.1 may cause Buyer
irreparable harm which may not be adequately compensated for by money damages.
Parent and Seller therefore agree that in the event of any actual or threatened
violation of this Section 8.1, Buyer shall be entitled, in addition to other
remedies that it may have, to a temporary restraining order and to preliminary
and final injunctive relief against Parent, Seller or such Affiliate thereof to
prevent any violations of this Section 8.1, without the necessity of posting a
bond. The prevailing party in any action commenced under this Section 8.1 shall
also be entitled to receive reasonable attorneys’ fees and court costs. It is
the intent and understanding of each party hereto that if, in any action before
any court or agency legally empowered to enforce this Section 8.1, any term,
restriction, covenant or promise in this Section 8.1 is found to be unreasonable
and for that reason unenforceable, then such term, restriction, covenant or
promise shall be deemed modified to the extent necessary to make it enforceable
by such court or agency.

 

(c)          The parties hereto agree that this Section 8.1 shall not be binding
upon the successors and assigns of Parent or Seller in the event of a Company
Sale involving Parent or Seller, respectively; provided, that with respect to
any Company Sale within three (3) years following the Closing Date in which the
successor or the acquiring Person is not engaged in the business of
underwriting, advisory services, sales and trading of U.S. municipal bonds, and
other similar instruments and securities, at the time such Company Sale is
entered into, such successor or acquiring Person shall not engage in such
business until the third anniversary of the Closing Date.

 

8.2.                            Change in Corporate Name. Parent agrees to
include as a management proposal to be voted on by the shareholders of Parent at
its next annual meeting of shareholders no later than June 30, 2007 an amendment
to its certificate of incorporation changing its corporate name to a name that
does not include the words “First Albany” or any derivative thereof or the word
“FA” except as set forth in Disclosure Letter Schedule 2.2 (the “Charter
Amendment”). Following receipt of shareholder approval for the Charter
Amendment, Parent shall change its corporate name, and cause its Subsidiaries to
change their corporate names, to a name that does not include the words “First
Albany” or any derivative thereof or the word “FA” except as set forth in
Disclosure Letter Schedule 2.2. Following the Closing Date, Parent shall, and
shall cause its Subsidiaries to, maintain a corporate name that does not contain
the words “First Albany” or any derivative thereof or the word “FA” except as
set forth in Disclosure Letter Schedule 2.2. Parent and Seller shall cease any
and all use of the “First Albany” and “FA” names and derivations thereof
promptly following the Closing Date; provided, notwithstanding the foregoing,
for ninety (90) days following the Closing Date, Seller and its applicable
Affiliates shall be permitted to continue to use the “First Albany” and “FA”
names and derivations thereof used prior to the Closing Date (i) to inform third
parties of the change of name and (ii) in and on any written materials marked
with such names prior to Closing, and any such use shall not be in violation of
any applicable Requirements of Law.

 

8.3.         Taxes.

 

(a)         All real property Taxes, personal property Taxes and similar ad
valorem obligations levied with respect to the Purchased Assets for a taxable
period which includes (but does not end on) the Closing Date shall be
apportioned between Seller, on one hand, and Buyer, on the other, based on the
number of days of such taxable period included in the portion of such taxable
period on and before the Closing Date (the “Pre-Closing Tax Period”) and the
number of days of such taxable period after the Closing Date (the “Post-Closing
Tax Period”). Seller shall be liable for the proportionate amount of such Taxes
that is attributable to the Pre-Closing Tax Period and Buyer shall be liable for
the proportionate amount of such Taxes that is attributable to the Post-Closing
Tax Period.

 

(b)         Notwithstanding any other provision herein, all Transfer Taxes, and
all conveyance fees, recording charges and other fees and charges (including any
penalties and interest) attributable to the sale or transfer of the Business,
the Purchased Assets or the Assumed Liabilities, as well as the cost of the
filing of all necessary Tax Returns and other documentation with respect to all
such Taxes, fees and charges, shall be borne and paid equally by Seller and
Buyer when due, and Seller and Buyer shall file all necessary Tax Returns and
other documentation required to be filed by it with respect to all such Taxes,
fees and charges, and, if required by applicable law, the parties will, and will
cause their Affiliates to, file or join in the execution of any such Tax Returns
and other documentation; provided that each of Seller and Buyer shall use
reasonable efforts to avail itself of any available exemptions from and
collection of any such Transfer Taxes, and each of Seller (and its Affiliates)
and Buyer (and its Affiliates) shall cooperate with the other party in providing
information and documentation that may be necessary to obtain such exemption.

 

25

--------------------------------------------------------------------------------

 

(c)                                                  After the Closing Date,
each of Seller and Buyer shall (and cause their respective Affiliates to):

 

(i)                                     assist the other party in preparing any
Tax Returns which such other party is responsible for preparing and filing;

 

(ii)                                  cooperate fully in preparing for any
audits of, or disputes with taxing authorities regarding, any Tax Returns
relating to the Division or the Purchased Assets;

 

(iii)                               make available to the other and to any
Taxing authority as reasonably requested all information, records and documents
in respect of Taxes relating to the Division or the Purchased Assets;

 

(iv)                              provide timely notice to the other in writing
of any pending or threatened Tax audits or assessments in respect of Taxes
relating to the Division or the Purchased Assets for Taxable periods for which
the other may have a Liability under this Section 8.3 or otherwise; and

 

(v)                                 furnish the other with copies of all
correspondence received from any taxing authority in connection with any Tax
audit or information request relating to Taxes of the Division or the Purchased
Assets for Taxable periods for which the other party may have a Liability under
this Section 8.3 or otherwise.

 

(d)                 Notwithstanding anything to the contrary in this Agreement,
the obligations of the parties set forth in this Section 8.3 shall survive until
the expiration of the applicable statutes of limitation with respect to Taxes
(taking into account any extensions or waivers thereof).

 

8.4.                            Employees.

 

(a)                  Employment Arrangements. Each of the Employees set forth on
Buyer Disclosure Letter Schedule 8.4 have entered into (i) employment
arrangements with Buyer or its Affiliate on the date hereof, which arrangements
shall become effective on behalf of Buyer or its Affiliate upon satisfaction of
the conditions set forth in Article IX on the Closing Date, and
(ii) non-competition agreements with Buyer or its Affiliate on the date hereof.
Prior to the Closing Date, Buyer or its Affiliate shall offer to interview each
of the Employees who are in good standing with Seller with respect to a
potential offer of employment. In its sole discretion, Buyer or its Affiliate is
permitted, but not required to, offer employment to each of the other Employees
on the Closing Date.

 

(b)                  Access. Following the execution and delivery of this
Agreement, Parent and Seller shall provide Buyer reasonable access to, and
facilitate meetings with, the Employees for the purposes of making announcements
concerning and preparing for the consummation of the transactions contemplated
herein. To the extent reasonably requested by Buyer, each of Parent and Seller
will reasonably cooperate with Buyer with respect to any of the foregoing.

 

(c)                   COBRA; WARN. Buyer shall provide continuation health care
coverage to all Transferred Employees and their qualified beneficiaries who
incur a qualifying event after the Closing Date in accordance with, and to the
extent required under, the continuation health care coverage requirements of
Section 4980D of the Code and Sections 601 through 608 of ERISA (“COBRA”).
Seller shall be responsible for providing (i) continuation coverage and all
related notices to the extent required by law to any Employees (or qualified
beneficiaries) who incur a “qualifying event” under COBRA on or before the
Closing Date and (ii) all notices and severance in lieu of notice to any
Employees who incur an employment loss on or before the Closing Date in
accordance with, and to the extent required under, WARN.

 

8.5.                                           Release from Non-Compete.
Effective as of the Closing, each of Seller and Parent shall release any
Transferred Employee from the terms of any non-competition agreement with Seller
or Parent, so long as such Transferred Employee remains an employee of Buyer or
its Affiliates.

 

8.6.                                           First Albany Websites. During the
period beginning on the Closing Date and ending on the first anniversary of the
Closing Date, Buyer shall include a notice of reasonable prominence
above-the-fold on the homepage(s) of the Internet websites associated with the
domain names “firstalbany.com” and “firstalbany.biz,” using language to be
reasonably agreed upon by Buyer and Seller, which informs the public of the
change in ownership and how to access Parent’s and Seller’s business and
operations (other than the Business) via an Internet website of Seller’s
choosing, and includes a hyperlink to such website.

 

26

--------------------------------------------------------------------------------


 

ARTICLE IX

 

CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER

 

The obligations of Buyer under this Agreement shall, at the option of Buyer, be
subject to the satisfaction, on or prior to the Closing Date, of the following
conditions:

 

9.1.                                           No Misrepresentation or Breach of
Covenants and WarrantiesParent and Seller shall have performed in all material
respects all covenants and agreements required to be performed by them under
this Agreement on or prior to the Closing Date. The representations and
warranties of Parent and Seller in Article V hereto that are qualified as to
materiality (including Material Adverse Effects) shall be true and correct and
those not so qualified shall be true and correct in all material respects, in
each case when made and at and as of the Closing Date with the same effect as
though made at and as of such date, other than representations and warranties
that speak as of another specific date or time prior to the date hereof (which
need only be true and correct as of such date or time) and except for changes
therein specifically permitted by this Agreement or resulting from any
transaction expressly consented to in writing by Buyer or any transaction
permitted by Section 7.4. There shall have been delivered to Buyer a certificate
to such effect, dated the Closing Date, signed on behalf of Seller and Parent by
an authorized officer thereof.

 

9.2.                                           No Illegality. No statute, rule,
regulation, order or decree of a Governmental Body shall have been enacted,
entered, promulgated and remain in effect that prohibits or makes illegal
consummation of the transactions contemplated hereby

 

9.3.                                           No Restraint or Litigation. No
action, suit, investigation or proceeding by any Governmental Body shall have
been instituted or threatened to restrain or prohibit or otherwise challenge the
legality or validity of the transactions contemplated hereby.

 

9.4.                                           Broker-Dealer and NASD Approvals.
Buyer or its Affiliate shall be registered with the SEC as a broker-dealer and
shall have obtained all approvals by the NASD and provided any notice required
to the Municipal Securities Rulemaking Board as necessary to consummate the
transactions contemplated hereby and to operate the Business upon Closing.

 

9.5.                                           Necessary Governmental Approvals.
The parties shall have received all approvals and actions of or by all
Governmental Bodies which are necessary to consummate the transactions
contemplated hereby, which are required to be obtained prior to the Closing by
applicable Requirements of Laws or which are necessary to prevent a Material
Adverse Effect.

 

9.6.                                           Charter Amendment. Parent shall
have received shareholder approval for the Charter Amendment.

 

9.7.                                           Employment Arrangements. The
employment arrangements between Buyer or its Affiliate and the minimum number of
Employees set forth on Buyer Disclosure Letter Schedule 9.7(A) shall be in full
force and effect, and each such Employee shall have delivered to Seller a
written form of resignation (effective as of the Closing), and shall not, as a
result of death or any illness, injury or other disability, be unable to perform
the essential functions of his or her job with or without reasonable
accommodation. To the extent any employment arrangement with any Employee set
forth in Buyer Disclosure Letter Schedule 9.7(B) shall not be in full force and
effect, or any such Employee shall not have delivered to Seller a written form
of resignation (effective as of the Closing), or as a result of death or any
illness, injury or other disability, such Employee shall be unable to perform
the essential functions of his or her job with or without reasonable
accommodation, the Purchase Price shall be reduced by the amount provided in
Buyer Disclosure Letter Schedule 9.7(B). Parent and Seller (and their respective
Affiliates) shall not have any benefit, right, remedy or claim under any such
employment arrangement

 

9.8.                                           Change in Corporate Name. The
corporate names of Parent and its Subsidiaries shall have been changed as
provided in Section 8.2.

 

9.9.                                           No Insolvency Event. No
Insolvency Event shall have occurred with respect to Parent or Seller.

 

9.10.                                    New York Office. Buyer shall have
reasonably sufficient space to operate the Business either at One Penn Plaza,
New York, New York 10119 or 444 Madison Avenue, New York, New York 10022 (as
provided in Section 7.8), in either case as provided in all material respects in
the Transition Services Agreement, or reasonably comparable space in the Borough
of Manhattan, New York, New York.

 

27

--------------------------------------------------------------------------------


 

ARTICLE X

 

CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER

 

The obligations of Parent and Seller under this Agreement shall, at the option
of Parent and Seller, be subject to the satisfaction, on or prior to the Closing
Date, of the following conditions:

 

10.1.                                    No Misrepresentation or Breach of
Covenants and Warranties. Buyer shall have performed in all material respects
all covenants and agreements required to be performed by it under this Agreement
on or prior to the Closing Date. The representations and warranties of Buyer in
Article VI hereto that are qualified as to materiality shall be true and correct
and those not so qualified shall be true and correct in all material respects,
in each case when made and at and as of the Closing Date with the same effect as
though made at and as of such date, other than representations and warranties
that speak as of another specific date or time prior to the date hereof (which
need only be true and correct as of such date or time) and except for changes
therein specifically permitted by this Agreement or resulting from any
transaction expressly consented to in writing by Seller. There shall have been
delivered to Seller a certificate to such effect, dated the Closing Date and
signed on behalf of Buyer by an authorized officer of Buyer.

 

10.2.                                    No Illegality. No statute, rule,
regulation, order or decree of a Governmental Body shall have been enacted,
entered, promulgated and remain in effect that prohibits or makes illegal
consummation of the transactions contemplated hereby.

 

10.3.                                    No Restraint or Litigation. No action,
suit or proceeding by any Governmental Body shall have been instituted or
threatened to restrain, prohibit or otherwise challenge the legality or validity
of the transactions contemplated hereby.

 

10.4.                                    NYSE Approval. Seller shall have
obtained all approvals required by the NYSE in order to consummate the
transactions contemplated hereby and to operate its business following the
Closing.

 

10.5.                                    Necessary Governmental Approvals. The
parties shall have received all approvals and actions of or by all Governmental
Bodies which are necessary to consummate the transactions contemplated hereby,
which are required to be obtained prior to the Closing by applicable
Requirements of Laws or which are necessary to prevent a Material Adverse
Effect.

 

ARTICLE XI

 

INDEMNIFICATION

 

11.1.                                    Indemnification by Seller and Parent.

 

(a)                  Each of Seller and Parent, jointly and severally, agrees to
indemnify and hold harmless each Buyer Group Member from and against any and all
Losses and Expenses incurred by such Buyer Group Member in connection with or
arising from:

 

(i)                                     any breach of any warranty or
representation of Seller or Parent contained herein;

 

(ii)                                  any breach by Seller or Parent of any of
its covenants or agreements herein;

 

(iii)                               any Excluded Liability; or

 

(iv)                              any applicable bulk sales law, except that
this clause shall not affect the obligation of Buyer to pay and discharge the
Assumed Liabilities;

 

provided, however, that:

 

(A)                               Seller and Parent shall not be required to
indemnify and hold harmless under clause (i) of this Section 11.1(a) with
respect to Losses and Expenses incurred by Buyer Group Members (other than
Losses and Expenses incurred as a result of inaccuracies of the representations
and warranties contained in Sections 5.2, 5.6, 5.12 and 5.19, as to which this
proviso shall have no effect) unless the aggregate amount of such Losses and
Expenses subject to indemnification by Seller exceeds $500,000, and once such
amount is exceeded, Seller shall indemnify the Buyer Group Members only for the
amount in excess of such amount; and

 

28

--------------------------------------------------------------------------------


 

(B)                               in no event shall the aggregate amount
required to be paid by Seller and Parent pursuant to this Section 11.1(a) exceed
(other than in respect of Losses incurred as a result of inaccuracies of the
representations and warranties contained in Section 5.12(b) or any Losses and
Expenses for any Excluded Liability, as to which there shall be no limitation)
$3,000,000.

 

(b)                  The indemnification provided for in Section 11.1(a) shall
terminate eighteen (18) months after the Closing Date (and no claims shall be
made by any Buyer Group Member under Section 11.1(a) thereafter), except that
the indemnification by Seller and Parent shall continue as to:

 

(i)                       the representations and warranties set forth in
Section 5.12 and the covenants of Parent and Seller set forth in Sections 8.2,
8.4, 8.5, 13.1, 13.5 and 13.11, as to all of which no time limitation shall
apply;

 

(ii)                                  the representations and warranties set
forth in Section 5.6 and the covenants of Parent and Seller set forth in
Section 8.3, as to all of which the indemnification provided for in this
Section 11.1 shall terminate upon the expiration of the applicable statutes of
limitations with respect to Taxes (taking into account any extensions or waivers
thereof);

 

(iii)                               the covenant of Parent and Seller set forth
in Section 11.1(a)(iii), as to which no time limitation shall apply;

 

(iv)                              the covenants of Parent and Seller set forth
in Sections 8.1 and 8.6, as to which the indemnification provided for in this
Section 11.1 shall terminate upon the expiration of the respective periods
provided for therein; and

 

(v)                                 any Loss or Expense of which any Buyer Group
Member has notified Seller in accordance with the requirements of Section 11.3
on or prior to the date such indemnification would otherwise terminate in
accordance with this Section 11.1, as to which the obligation of Seller and
Parent shall continue until the liability of Seller and Parent shall have been
determined pursuant to this Article XI, and Seller and Parent shall have
reimbursed all Buyer Group Members for the full amount of such Loss and Expense
in accordance with this Article XI.

 

11.2.                                    Indemnification by Buyer.

 

(a)                  Buyer agrees to indemnify and hold harmless each Seller
Group Member from and against any and all Losses and Expenses incurred by such
Seller Group Member in connection with or arising from:

 

(i)                      any breach of any warranty or representation of Buyer
contained herein;

 

(ii)                                  any breach by Buyer of any of its
covenants or agreements contained herein;

 

(iii)                               any Liabilities for employment-related
obligations incurred on or following the Closing with respect to Employees who
enter into employment arrangements with Buyer; or

 

(iv)                              any Assumed Liabilities;

 

provided, however, that:

 

(A)                               Buyer shall not be required to indemnify and
hold harmless under clause (i) of this Section 11.2(a) with respect to Losses
and Expenses incurred by Seller Group Members (other than Losses and Expenses
incurred as a result of inaccuracies of the representations and warranties
contained in Sections 6.2 and 6.3, as to which this proviso shall have no
effect) unless the aggregate amount of such Losses and Expenses subject to
indemnification by Buyer exceeds $500,000, and once such amount is exceeded,
Buyer shall indemnify the Seller Group Members only for the amount in excess of
such amount; and

 

(B)                               in no event shall the aggregate amount
required to be paid by Buyer pursuant to this Section 11.2(a) (other than in
respect of any Assumed Liability, as to which there shall be no limitation)
exceed $3,000,000.

 

29

--------------------------------------------------------------------------------


 

(b)                  The indemnification provided for in Section 11.2(a) shall
terminate eighteen (18) months after the Closing Date (and no claims shall be
made by Seller under Section 11.2(a) thereafter), except that the
indemnification by Buyer shall continue as to:

 

(i)            the covenant of Buyer set forth in Section 11.2(a)(iv), as to
which no time limitation shall apply;

 

(ii)                                  the covenants of Buyer set forth in
Sections13.1, 13.5 and 13.11, as to all of which no time limitation shall apply;

 

(iii)                               the covenant of Buyer set forth in
Section 8.3, as to which the indemnification provided for in this Section 11.2
shall terminate upon the expiration of the applicable statutes of limitations
with respect to Taxes (taking into account any extensions or waivers thereof);
and

 

(iv)                              any Loss or Expense of which Seller has
notified Buyer in accordance with the requirements of Section 11.3 on or prior
to the date such indemnification would otherwise terminate in accordance with
this Section 11.2, as to which the obligation of Buyer shall continue until the
liability of Buyer shall have been determined pursuant to this Article XI, and
Buyer shall have reimbursed all Seller Group Members for the full amount of such
Loss and Expense in accordance with this Article XI.

 

11.3.                                    Notice of Claims.

 

(a)                  Any Buyer Group Member or Seller Group Member (the
“Indemnified Party”) seeking indemnification hereunder shall give to the party
obligated to provide indemnification to such Indemnified Party (the
“Indemnitor”) a written notice (a “Claim Notice”) describing in reasonable
detail the facts giving rise to any claim for indemnification hereunder and
shall include in such Claim Notice (if then known) the amount or the method of
computation of the amount of such claim, and a reference to the provision of
this Agreement upon which such claim is based; provided that a Claim Notice in
respect of any pending or threatened action at law or suit in equity by or
against a third Person as to which indemnification will be sought (each such
action or suit being a “Third Person Claim”) shall be given promptly, but in no
event more than ten (10) Business Days following such Indemnified Party’s
receipt of such Third Person Claim; provided, further, that failure to give such
notice within such ten (10) Business Day period shall not relieve the Indemnitor
of its obligations hereunder except to the extent it shall have been prejudiced
by such failure. The Indemnitor shall have ten (10) Business Days from receipt
of the Claim Notice (the “Notice Period”) to notify the Indemnified Party
(i) whether or not the Indemnitor disputes its liability hereunder with respect
to such Third Person Claim and (ii) whether or not it desires to defend the
Indemnified Party against such Third Person Claim.

 

(b)                  Following expiration of the Notice Period, the amount of
indemnification to which an Indemnified Party shall be entitled under this
Article XI shall be determined: (i) by the written agreement between the
Indemnified Party and the Indemnitor; (ii) by a final judgment or decree of any
court of competent jurisdiction; or (iii) by any other means to which the
Indemnified Party and the Indemnitor shall agree. The judgment or decree of a
court shall be deemed final when the time for appeal, if any, shall have expired
and no appeal shall have been taken or when all appeals taken shall have been
finally determined. The Indemnified Party shall have the burden of proof in
establishing the amount of Loss and Expense suffered by it.

 

(c)                   In calculating any Loss or Expense, such Loss or Expense
shall be (i) reduced by any insurance recovery in respect thereof (and no right
of subrogation shall accrue hereunder to any insurer); (ii) reduced by any
indemnity, contribution or other similar payment received by the Indemnified
Party (other than pursuant to this Agreement) with respect to such Loss or
Expense; (iii) increased by any net Tax cost incurred by the Indemnified Party
arising from the receipt or accrual of indemnity payments hereunder (grossed up
for such increase); and (iv) reduced by any net Tax benefit realized by the
Indemnified Party arising from the payment or accrual of any such indemnified
amount.

 

(d)                  The Indemnified Party shall use commercially reasonable
efforts to mitigate any losses.

 

11.4.                                    Third Person Claims.

 

(a)                  If the Indemnitor fails to notify the Indemnified Party by
the expiration of the Notice Period that it desires to defend the Indemnified
Party against any Third Person Claim, then the Indemnitor shall not have the
right to assume the defense of such Third Person Claim. In such event, the
Indemnified Party shall have the right to conduct and control, through counsel
of its choosing, the defense, compromise or settlement of any Third Person Claim
against such Indemnified Party as to which indemnification will be sought by any
Indemnified Party from any Indemnitor hereunder, and in any such case the
Indemnitor shall cooperate in connection therewith and shall provide access to
employees and such records, information and testimony and attend such
conferences, discovery proceedings, hearings, trials and appeals as may be
reasonably requested by the Indemnified Party in connection therewith; provided,
that:

 

(i)                                     the Indemnitor may participate, through
counsel chosen by it and at its own expense, in the defense of any such Third
Person Claim as to which the Indemnified Party has so elected to conduct and
control the defense thereof; and

 

(ii)                                  the Indemnified Party shall not, without
the written consent of the Indemnitor, pay, compromise or settle any such Third
Person Claim; provided, if such consent of Indemnitor is not granted, Indemnitor
shall be deemed to agree to provide indemnification hereunder to such
Indemnified Party. Notwithstanding the foregoing, the Indemnified Party shall
have the right to pay, settle or compromise any such Third Person Claim without
such consent, provided, that in such event the Indemnified Party shall waive any
right to indemnity therefor hereunder.

 

30

--------------------------------------------------------------------------------


 

(b)                  Subject to Section 11.4(a), if the Indemnitor notifies the
Indemnified Party by the expiration of the Notice Period that it desires to
defend the Indemnified Party against any Third Person Claim, then the Indemnitor
shall have the right to conduct and control, through counsel of its choosing,
the defense, compromise or settlement of any such Third Person Claim against
such Indemnified Party as to which indemnification will be sought by any
Indemnified Party from any Indemnitor hereunder if the Indemnitor has
acknowledged and agreed in writing that, if the same is adversely determined,
the Indemnitor has an obligation to provide indemnification to the Indemnified
Party in respect thereof, and in any such case the Indemnified Party shall
cooperate in connection therewith and shall provide access to employees and such
records, information and testimony and attend such conferences, discovery
proceedings, hearings, trials and appeals as may be reasonably requested by the
Indemnitor in connection therewith; provided, that the Indemnified Party may
participate, through counsel chosen by it and at its own expense, in the defense
of any such Third Person Claim as to which the Indemnitor has so elected to
conduct and control the defense thereof.

 

11.5.                                    Adjustment to Purchase Price. For all
Tax purposes, Buyer and Seller agree to treat (and shall cause each of their
respective Affiliates to treat) any indemnity payment under this Agreement as an
adjustment to the Purchase Price unless a final determination (which shall
include the execution of an IRS Form 870-AD or successor form) provides
otherwise.

 

11.6.                                    Exclusive Remedies. Except for remedies
that cannot be waived as a matter of law and injunctive and provisional relief
(including specific performance), if the Closing occurs, this Article XI shall
be the exclusive remedy available to any Indemnified Party against any
Indemnitor with regard to breaches of this Agreement.

 

11.7.                                    Survival of Obligations. Except as
otherwise expressly provided herein, all representations, warranties, covenants
and obligations contained in this Agreement shall survive the consummation of
the transactions contemplated by this Agreement for the periods provided in
Sections 11.1(b) and 11.2(b).

 

ARTICLE XII

 

TERMINATION

 

12.1.                                    Termination. Anything contained in this
Agreement to the contrary notwithstanding, this Agreement may be terminated at
any time prior to the Closing Date:

 

(a)                  by the mutual written consent of Buyer and Seller;

 

(b)                                 by either Buyer or Seller if:

 

(i)                      a Governmental Body shall have issued an order, decree
or ruling or taken any other action (which order, decree or ruling the parties
hereto shall use their reasonable efforts to lift), in each case permanently
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement and such order, decree, ruling or other action shall have become
final and nonappealable; or

 

(ii)                    the Closing shall not have occurred on or before
September 30, 2007 (or such later date as may be mutually agreed to by Buyer and
Seller); provided that the right to terminate this Agreement pursuant to this
Section 12.1(b)(ii) shall not be available to any party that has breached in any
material respect its obligations under this Agreement in any manner that shall
have proximately contributed to the failure of the Closing to occur;

 

(c)                                  by Buyer in the event of any material
breach by Seller of any of Seller’s agreements, covenants, representations or
warranties contained herein and the failure of Seller to cure such breach within
twenty (20) days after receipt of notice from Buyer requesting such breach to be
cured;

 

(d)                                 by Seller in the event of any material
breach by Buyer of any of Buyer’s agreements, covenants, representations or
warranties contained herein and the failure of Buyer to cure such breach within
twenty (20) days after receipt of notice from Seller requesting such breach to
be cured;

 

(e)                                  by Buyer upon the occurrence, or the
non-occurrence, of any event that will cause any condition set forth in
Article IX not to be satisfied at Closing; or

 

(f)                                   by Seller, upon the occurrence, or the
non-occurrence, of any event that will cause any condition set forth in
Article X not to be satisfied at Closing.

 

31

--------------------------------------------------------------------------------


 

12.2.                                    Notice of Termination. Any party
desiring to terminate this Agreement pursuant to Section 12.1 shall give notice
of such termination to the other party to this Agreement.

 

12.3.                                    Termination Fee. If all the conditions
set forth in Articles IX and X shall have been satisfied or duly waived, or
shall remain capable of being satisfied by September 30, 2007, except for the
condition set forth in Section 9.7 and this Agreement is terminated (i) by Buyer
pursuant to Section 12.1(e) or (ii) by Seller pursuant to Section 12.1(b)(ii),
then Buyer shall pay to Seller a termination fee of $2,400,000, payable in same
day funds.

 

12.4.                                    Effect of Termination. If this
Agreement is terminated pursuant to this Article XII, all further obligations of
the parties under this Agreement (other than Sections 13.1 and 13.9) shall be
terminated without further liability of any party to the other, provided that
nothing herein shall relieve any party from liability for its fraud or willful
breach of this Agreement.

 

ARTICLE XIII

 

GENERAL PROVISIONS

 

13.1.                                    Confidential Nature of Information.
Each party agrees that it will, and will cause its agents and representatives
to, treat in confidence all documents, materials and other information which it
shall have obtained regarding the other party during the course of the
negotiations leading to the consummation of the transactions contemplated hereby
(whether obtained before or after the date of this Agreement), the investigation
provided for herein and the preparation of this Agreement and other related
documents, and, if the transactions contemplated hereby are not consummated,
each party will return to the other party all copies of nonpublic documents and
materials which have been furnished in connection therewith; provided, that each
party shall be permitted to retain one copy of such nonpublic documents and
materials in confidential restricted access files for disclosure only as may be
required by Requirements of Law or in the event a dispute arises with the other
party or parties hereto. Such documents, materials and information shall not be
communicated to any third Person (other than, in the case of Buyer, to its
Affiliates, counsel, accountants, financial advisors or lenders, and in the case
of Seller, to its counsel, accountants or financial advisors). No other party
shall use any confidential information in any manner whatsoever except solely
for the purpose of evaluating the proposed purchase and sale of the Purchased
Assets; provided, however, that after the Closing Buyer may use or disclose any
confidential information included in the Purchased Assets. The obligation of
each party to treat such documents, materials and other information in
confidence shall not apply to any information which (i) is or becomes available
to such party from a source other than the other party, (ii) is or becomes
available to the public other than as a result of disclosure by such party or
its agents, (iii) is required to be disclosed under applicable law, regulation
or judicial process, but only to the extent it must be disclosed, or (iv) such
party reasonably deems necessary to disclose to obtain any of the consents or
approvals contemplated hereby.

 

13.2.                                    No Public Announcement. Neither Buyer,
on the one hand, nor Seller or Parent, on the other hand, shall, without the
approval of the other, make any press release or other public announcement
concerning the transactions contemplated by this Agreement, except as and to the
extent that any such party shall be so obligated by law or the rules of any
stock exchange, in which case the other party shall be advised and the parties
shall use their best efforts to cause a mutually agreeable release or
announcement to be issued; provided that the foregoing shall not preclude
communications or disclosures necessary to implement the provisions of this
Agreement or to comply with the accounting and SEC disclosure obligations.

 

32

--------------------------------------------------------------------------------


 

13.3.                                    Notices. All notices or other
communications required or permitted hereunder shall be in writing and shall be
deemed given or delivered when delivered personally or when sent by facsimile or
one (1) Business Day after having been dispatched by a nationally recognized
overnight courier service addressed as follows:

 

If to Buyer, to:

 

DEPFA BANK plc

1, Commons Street

Dublin 1

Ireland

Facsimile: + 353 1 792 2210

Attention: Legal Department

 

and

 

DEPFA BANK plc, New York branch

623 Fifth Avenue, 22nd Floor

New York, NY 10022

Facsimile: 212-796-9219

Attention: Executive Director

 

with a copy to:

 

Sidley Austin LLP

787 Seventh Avenue

New York, NY 10019

Facsimile: 212-839-5599

Attention: Joseph McLaughlin

 

If to Parent or Seller, to:

 

First Albany Companies

677 Broadway

Albany, NY 12207

Facsimile: 518-447-8606

Attention: General Counsel

 

with a copy to:

 

Dewey Ballantine LLP

1301 Avenue of the Americas

New York, NY 10019

Facsimile: 212-259-6333

Attention: Donald J. Murray

Christopher P. Peterson

 

or to such other address as such party may indicate by a notice delivered to the
other party hereto.

 

33

--------------------------------------------------------------------------------

 

13.4. Successors and Assigns.

 

(a)                                 The rights of either party under this
Agreement shall not be assignable by such party hereto prior to the Closing
without the written consent of the other. Notwithstanding anything to the
contrary contained in this Section 13.4(a), upon written notice to Parent and
Seller, Buyer shall be permitted to assign this Agreement and the rights and
obligations under it to a wholly owned direct or indirect corporation or limited
liability company organized under the laws of the United States or any state
thereof; provided that in the event of such assignment, Buyer shall remain
liable in full for the performance of its obligations hereunder. Following the
Closing, either party may assign any of its rights hereunder, but no such
assignment shall relieve it of its obligations hereunder.

 

(b)                                 Except as otherwise provided herein, this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their successors and permitted assigns. The successors and permitted assigns
hereunder shall include, in the case of Buyer, any permitted assignee in
accordance with Section 13.4(a) hereto as well as the successors in interest to
such permitted assignee (whether by merger, liquidation (including successive
mergers or liquidations) or otherwise). Nothing in this Agreement, expressed or
implied, is intended or shall be construed to confer upon any Person other than
the parties and successors and assigns permitted by this Section 13.4 any right,
remedy or claim under or by reason of this Agreement.

 

13.5. Access to Records after Closing.

 

(a)                                 To the extent not otherwise disposed of by
Buyer in the ordinary course of business consistent with past practice, for a
period of six (6) years after the Closing Date, Seller and its representatives
shall have reasonable access to all of the books and records of the Division
transferred to Buyer hereunder to the extent that such access may reasonably be
required by Seller in connection with matters relating to or affected by the
operations of the Business prior to the Closing Date. Such access shall be
afforded by Buyer upon receipt of reasonable advance notice and during normal
business hours. Seller shall be solely responsible for any costs or expenses
incurred by it pursuant to this Section 13.5.

 

(b)                                 To the extent not otherwise disposed of by
Seller in the ordinary course of business consistent with past practice, for a
period of six (6) years after the Closing Date, Buyer and its representatives
shall have reasonable access to all of the books and records relating to the
Business which Seller or any of its Affiliates may retain after the Closing
Date. Such access shall be afforded by Seller and its Affiliates upon receipt of
reasonable advance notice and during normal business hours. Buyer shall be
solely responsible for any costs and expenses incurred by it pursuant to this
Section 13.5.

 

13.6.                     Entire Agreement; Amendments. This Agreement, the
Confidentiality Agreement and the Exhibits and Disclosure Letter Schedules
referred to herein contain the entire understanding of the parties hereto with
regard to the subject matter contained herein or therein, and supersede all
prior agreements, statements or understandings (oral or written) or letters of
intent between or among any of the parties hereto, including the letter of
intent dated January 8, 2007 among Buyer, Parent and Seller. The Confidentiality
Agreement shall expire in accordance with its terms on the Closing Date. This
Agreement shall not be amended, modified or supplemented except by a written
instrument signed by an authorized representative of each of the parties hereto.

 

13.7.                     Partial Invalidity. Wherever possible, each provision
hereof shall be interpreted in such manner as to be effective and valid under
applicable law, but in case any one or more of the provisions contained herein
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such provision shall be ineffective to the extent, but only to the
extent, of such invalidity, illegality or unenforceability without invalidating
the remainder of such invalid, illegal or unenforceable provision or provisions
or any other provisions hereof, unless such a construction would be
unreasonable.

 

13.8.                     Waivers. Any term or provision of this Agreement may
be waived, or the time for its performance may be extended, by the party or
parties entitled to the benefit thereof. Any such waiver shall be validly and
sufficiently authorized for the purposes of this Agreement if, as to any party,
it is authorized in writing by an authorized representative of such party. The
failure of any party hereto to enforce at any time any provision of this
Agreement shall not be construed to be a waiver of such provision, nor in any
way to affect the validity of this Agreement or any part hereof or the right of
any party thereafter to enforce each and every such provision. No waiver of any
breach of this Agreement shall be held to constitute a waiver of any other or
subsequent breach.

 

13.9.                     Expenses. Except as otherwise provided herein, each
party hereto will pay its own costs and expenses incident to its negotiation and
preparation of this Agreement and to its performance and compliance with all
agreements and conditions contained herein on its part to be performed or
complied with, including the fees, expenses and disbursements of its counsel and
accountants.

 

34

--------------------------------------------------------------------------------


 

13.10. Execution in Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be considered an original instrument, but all
of which shall be considered one and the same agreement, and shall become
binding when one or more counterparts have been signed by each of the parties
hereto and delivered to each of Seller and Buyer. Delivery of an executed
counterpart of a signature page to this Agreement shall be as effective as
delivery of a manually executed counterpart of this Agreement.

 

13.11. Further Assurances. From time to time following the Closing, each party
hereto shall execute and deliver, or cause to be executed and delivered, to the
other party such other instruments of conveyance and transfer as such party may
reasonably request or as may be otherwise necessary to make effective the
transactions contemplated by this Agreement and the other agreements
contemplated herein and to provide the other party with the intended benefits of
this Agreement and the other agreements contemplated herein. Following Closing,
in the case of licenses, certificates, approvals, authorizations, agreements,
contracts, leases, easements and other commitments included in the Purchased
Assets (a) which cannot be transferred or assigned effectively without the
consent of third parties which consent has not been obtained prior to the
Closing, each of Parent and Seller shall use its commercially reasonable efforts
to cooperate with Buyer in obtaining such consent promptly, and if any such
consent is unobtainable, to use its commercially reasonable efforts to secure to
Buyer the benefits thereof in some other manner, or (b) which are otherwise not
transferable or assignable, each of Parent and Seller shall use its commercially
reasonable efforts jointly with Buyer to secure to Buyer the benefits thereof in
some other manner (including the exercise of the rights of Parent or Seller
thereunder), in all cases subject to the Transition Services Agreement,
notwithstanding anything in this Agreement to the contrary, this Agreement shall
not constitute an agreement to assign any license, certificate, approval,
authorization, agreement, contract, lease, easement or other commitment included
in the Purchased Assets if an attempted assignment thereof without the consent
of a third party thereto would constitute a breach thereof.

 

13.12. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws (as opposed to the conflicts of law
provisions) of the State of New York.

 

13.13. Submission to Jurisdiction; Waiver of Jury Trial. The parties hereto
hereby irrevocably submit in any suit, action or proceeding arising out of or
related to this Agreement or any of the transactions contemplated hereby or
thereby to the jurisdiction of the United States District Court for the Southern
District of New York and the jurisdiction of any court of the State of New York
located in the City of New York and waive any and all objections to jurisdiction
that they may have under the laws of the State of New York or the United States.
Each of the parties hereto hereby waives trial by jury in any action to which
they are parties involving, directly or indirectly, any matter in any way
arising out of, related to or connected with this Agreement and the transactions
contemplated hereby.

 

35

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
the day and year first above written.

 

 

DEPFA BANK PLC

 

 

 

 

 

By:

/s/ Matthias Mosler

 

Name:

Matthias Mosler

 

Title:

Deputy CEO

 

 

 

 

 

By:

/s/ M. John Andrade

 

Name:

M. John Andrade

 

Title:

Director

 

 

 

 

 

FIRST ALBANY CAPITAL INC.

 

 

 

 

 

By:

/s/ Peter McNierney

 

Name:

 

 

Title:

 

 

 

 

 

 

FIRST ALBANY COMPANIES INC.

 

 

 

 

 

By:

/s/ Peter McNierney

 

Name:

 

 

Title:

 

 

 

36

--------------------------------------------------------------------------------


 

EXHIBITS

 

TO

 

ASSET PURCHASE AGREEMENT

 

Dated as of March 6, 2007

 

Among

 

DEPFA BANK PLC,

 

FIRST ALBANY CAPITAL INC.

 

and

 

FIRST ALBANY COMPANIES INC.

 

37

--------------------------------------------------------------------------------


 

EXHIBITS

 

EXHIBIT

 

DESCRIPTION

A

 

Form of Instrument of Assignment

B

 

Form of Instrument of Assumption

C

 

Form of Transition Services Agreement

 

38

--------------------------------------------------------------------------------


 

EXHIBIT A

 

INSTRUMENT OF ASSIGNMENT

 

Instrument of Assignment dated                       , 2007 (“Instrument”) by
First Albany Companies Inc., a New York corporation (“Parent”) and First Albany
Capital Inc., a New York corporation (“Seller”), in favor of DEPFA BANK plc, an
Irish public limited company (“Buyer”).

 

Pursuant to the Asset Purchase Agreement dated as of March 6, 2007 (the
“Agreement”) among Buyer, Seller and Parent, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Parent and Seller do hereby sell, assign, transfer, convey and deliver unto
Buyer, its successors and assigns, each and all of the Purchased Assets (as such
term is defined in the Agreement), intending hereby to convey all of the right,
title and interest of Parent and Seller therein; provided, however, as to any
lease, contract, agreement, permit or other authorization included in the
Purchased Assets which cannot be sold, transferred, assigned, conveyed or
delivered effectively without the consent of a third party, which consent has
not been obtained, this Instrument shall be of no force or effect until such
requisite consent is obtained, whereupon this Instrument shall become of full
force and effect with respect thereto.

 

Each of Parent and Seller hereby covenants and agrees to and with Buyer, its
successors and assigns, to do, execute, acknowledge and deliver to, or to cause
to be done, executed, acknowledged and delivered to, Buyer, its successors and
assigns, all such further acts, deeds, assignments, transfers, conveyances,
powers of attorney and assurances that may be reasonably requested by Buyer for
the better selling, assigning, transferring, conveying, delivering, assuring and
confirming to Buyer, its successors or assigns, any or all of the Purchased
Assets.

 

This Instrument shall be binding upon the successors and assigns of Parent and
Seller and shall inure to the benefit of the successors and assigns of Buyer.

 

IN WITNESS WHEREOF, Parent and Seller have caused this Instrument to be duly
executed and delivered as of the date first set forth above.

 

FIRST ALBANY COMPANIES INC.

 

 

 

By:

 

 

 

 

FIRST ALBANY CAPITAL INC.

 

 

 

 

 

 

 

By:

 

 

 

39

--------------------------------------------------------------------------------


 

EXHIBIT B

 

INSTRUMENT OF ASSUMPTION

 

Instrument of Assumption dated                       , 2007 (“Instrument”) by
DEPFA BANK plc, an Irish public limited company (“Buyer”), in favor of First
Albany Companies Inc., a New York corporation (“Parent”) and First Albany
Capital Inc., a New York corporation (“Seller”).

 

Pursuant to the Asset Purchase Agreement dated as of March 6, 2007 (the
“Agreement”) among Buyer, Seller and Parent, and in consideration for the sale
by Parent and Seller to Buyer of the Purchased Assets (as such term is defined
in the Agreement) and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Buyer hereby assumes and
undertakes and agrees to discharge in accordance with the terms thereof each of
the Assumed Liabilities (as such term is defined in the Agreement); provided,
however, as to any lease, contract, agreement, permit or other authorization
included in the Purchased Assets which cannot be sold, transferred, assigned,
conveyed or delivered effectively without the consent of a third party, which
consent has not been obtained, this Instrument shall be of no force or effect
until such requisite consent is obtained, whereupon this Instrument shall become
of full force and effect with respect thereto.

 

Other than as specifically stated in this Instrument or in the Agreement, Buyer
assumes no Excluded Liabilities.

 

Buyer hereby covenants and agrees to and with Parent and Seller, their
successors and assigns, to do, execute, acknowledge and deliver to, or to cause
to be done, executed, acknowledged and delivered to, Parent or Seller, their
successors and assigns, all such further acts, deeds, assignments, transfers,
conveyances, powers of attorney and assurances that may be reasonably requested
by Parent Seller for the better selling, assigning, transferring, conveying,
delivering, assuring and confirming to Buyer, its successors or assigns, any or
all of the Assumed Liabilities.

 

This Instrument shall be binding upon the successors and assigns of Buyer and
shall inure to the benefit of the successors and assigns of Parent and Seller.

 

IN WITNESS WHEREOF, Buyer has caused this Instrument to be duly executed and
delivered as of the date first set forth above.

 

DEPFA BANK PLC

 

 

 

 

 

By:

 

 

 

 

 

By:

 

 

 

40

--------------------------------------------------------------------------------


 

EXHIBIT C

 

TRANSITION SERVICES AGREEMENT

 

This TRANSITION SERVICES AGREEMENT (this “Agreement”) is made and entered into
as of this          day of             , 2007, by and among [DEPFA Bank plc, and
Irish public limited company / its designated Affiliate, a [type of entity]
(“Buyer”); First Albany Capital Inc., a New York corporation (“Seller”) ; and,
solely with respect to Article IV and Sections 5.2 and 5.3 hereof, First Albany
Companies Inc., a New York corporation (“Parent”).

 

WHEREAS, Buyer, Seller and Parent have entered into that certain Asset Purchase
Agreement, dated as of March         , 2007 (the “APA”), pursuant to which Buyer
intends to purchase from Seller and Parent, and Seller and Parent intend to sell
to Buyer, the Purchased Assets (as defined in the APA) relating to the business
of underwriting, advisory services, sales and trading of U.S. municipal bonds,
and other similar instruments and securities, subject to and in accordance with
the APA (such purchase and sale, the “Transaction”); and

 

WHEREAS, Buyer has requested, and Seller has agreed, to provide certain
transition service to Buyer in connection with the Transaction in accordance
with the terms and conditions of this Agreement.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1            Incorporated Definitions. Capitalized terms not otherwise
defined in this Agreement have the same meanings assigned to such terms in the
APA.

 

Section 1.2            Definitions. In this Agreement, the following terms have
the meanings specified or referred to in this Section 1.2 and shall be equally
applicable to both the singular and plural forms:

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Albany Premises” has the meaning set forth in Section 4.1(a).

 

“APA” has the meaning set forth in the recitals hereto.

 

“Buyer Employees” has the meaning set forth in Section 4.1(a).

 

“Buyer” has the meaning set forth in the preamble hereto.

 

“Confidential Information” has the meaning set forth in Section 6.2(c).

 

“Expenses” means any and all documented out-of-pocket expenses incurred in
connection with investigating, defending or asserting any claim, action, suit or
proceedings incident to any matterindemnified against hereunder (including court
filing fees, court costs, arbitration fees or costs, witness fees, and
reasonable fees and disbursements of legal counsel, investigators, expert
witnesses, consultants, accountants and other professionals).

 

“Losses” means any and all losses, costs, obligations, liabilities, settlement
payments, awards, judgments, fines, penalties, damages, deficiencies or other
charges (excluding, except with respect to employee matters, incidental, special
and consequential damages, including lost profits) suffered or incurred by a
Buyer Group Member or Seller Group Member in respect of any claim for which such
Buyer Group Member or Seller Group Member is entitled to indemnification
pursuant to Article V hereto.

 

“New York Premises” has the meaning set forth in Section 4.1(a).

 

“Parent” has the meaning set forth in the preamble hereto.

 

“Seller” has the meaning set forth in the recitals hereto.

 

“Transaction” has the meaning set forth in recitals hereto.

 

“Transition Expenses” has the meaning set forth in Section 2.3(a).

 

“Transition Period” has the meaning set forth in Section 2.1.

 

“Transition Services” has the meaning set forth in Section 2.1.

 

41

--------------------------------------------------------------------------------


 

ARTICLE II

 

TRANSITION SERVICES

 

Section 2.1 Transition Services. Subject to the terms and conditions of this
Agreement, Seller, itself or through third parties, shall provide Buyer with the
transition services set forth on the Schedules attached hereto (each transition
service, a “Transition Service,” and collectively, the “Transition Services”).
Each Transition Service shall only be provided during the period of time (the
“Transition Period”) specified on its applicable Schedule.

 

Section 2.2 Level of Service. Notwithstanding anything herein or in the APA to
the contrary, Seller shall exercise reasonable care in performing the Transition
Services and shall provide Buyer a level of service for the Transition Services
at least as high as the level of service enjoyed by Seller for such services
immediately prior to the Closing Date.

 

Section 2.3 Costs and Expenses.

 

(a)                                 Buyer shall reimburse Seller for any and all
incremental out-of-pocket costs or expenses incurred by Seller, any Seller Group
Member or any of their respective independent contractors in providing the
Transition Services (such costs or expenses, “Transition Expenses”). Without
limiting the generality of the foregoing, the Transition Expenses shall include
any and all costs or expense incurred by Seller to obtain the consent or
approval of third parties necessary to provide the Transition Services.

 

(b)                                 Seller shall invoice Buyer monthly in
arrears from time to time for incurred Transition Expenses, and Buyer shall pay
any such invoice within thirty (30) days following its receipt. All past due
invoices shall incur interest at a rate of the lesser of (i) one and one half
percent (1.5%) per month or (ii) the maximum rater permitted by applicable law.
Notwithstanding anything herein or in the APA to the contrary, Buyer shall not
set off any amounts due from Seller against the Transition Expenses.

 

(c)                                  If there is a dispute between Buyer and
Seller regarding the amounts shown as billed to Buyer on any invoice, Seller
shall furnish to Buyer reasonable documentation to substantiate the amounts
billed including, but not limited to, listings of the dates, times and amounts
of the services in question where applicable and practicable. Upon delivery of
such documentation, Buyer and Seller shall cooperate and use their commercially
reasonable efforts to resolve such dispute among themselves.

 

Section 2.4 Compliance with Laws. Buyer shall, and shall cause each Buyer Group
Member to, comply with all applicable Requirements of Law applicable to the
Transition Services including, without limitation, laws pertaining to privacy
and data security. Seller shall comply with all applicable Requirements of Law
applicable to the Transition Services including, without limitation, laws
pertaining to privacy and data security.

 

Section 2.5 Further Assurances. At Seller’s reasonable request, Buyer shall, and
shall cause the Buyer Group Members and their respective employees, agents and
independent contractors to, execute appropriate instruments reflecting their
respective obligations under this Agreement from time to time.

 

Section 2.6 Cooperation.

 

(a)                                 Generally. Notwithstanding anything herein
or in the APA to the contrary, Buyer shall, and shall cause each Buyer Group
Member and its and their respective independent contactors to, comply and
cooperate with any and all reasonable directions Seller may give with respect to
its provision and performance of the Transition Services and Buyer’s access
thereto.

 

(b)                                 IT and Security Policies. Without limiting
the generality of Section 2.6(a), Buyer shall, and shall cause each Buyer Group
Member and its and their respective independent contractors to, (a) comply with
all aspects of Seller’s privacy, confidentiality and data security policies, as
reasonably revised by Seller from time to time, (b) comply with all physical and
electronic security requirements and conditions for Seller’s network and
computer system access and usage if such usage is deemed necessary by Seller,
and (c) comply with any other reasonable information technology procedures
applicable to Seller’s network and computer systems.

 

(c)                                  Notice of Security Breaches. In the event
Buyer, any Buyer Group Member or any of their respective agents or independent
contractors discovers or is notified of a breach or potential breach of security
with respect to the Seller’s network or computer systems, Buyer shall
immediately notify Seller of such breach or potential breach of security.

 

42

--------------------------------------------------------------------------------


 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Section 3.1 Disclaimer. BUYER ACKNOWLEDGES AND AGREES THAT SELLER IS NOT IN THE
BUSINESS OF PROVIDING SERVICES LIKE THE TRANSITION SERVICES TO THIRD PARTIES AND
THAT ALL OF THE TRANSITION SERVICES PROVIDED HEREUNDER ARE PROVIDED ON AN
“AS-IS” AND “AS AVAILABLE” BASIS. SELLER HEREBY DISCLAIMS ANY AND ALL
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, THE IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT AND TITLE. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
SELLER DOES NOT REPRESENT OR WARRANT THAT IT WILL BE ABLE TO OBTAIN ANY
NECESSARY CONSENTS OR APPROVALS FROM ITS THIRD PARTY LICENSORS OR PROVIDERS THAT
MAY BE NECESSARY OR ADVISABLE TO PROVIDE THE TRANSITION SERVICES.

 

Section 3.2 Limitation of Liability. NOTWITSTANDING ANYTHING HEREIN OR IN THE
APA TO THE CONTRARY, (I) IN NO EVENT SHALL SELLER BE RESPONSIBLE OR LIABLE TO
BUYER OR ANY THIRD PARTY FOR ANY INDIRECT, CONSEQUENTIAL, EXEMPLARY OR
INCIDENTAL DAMAGES, REGARDLESS OF THE LEGAL THEORY ON WHICH SUCH RESPONSIBILTY
OR LIABILITY IS BASED AND EVEN IF IT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES AND (II) SELLER’S AGGREGATE LIABILITY HEREUNDER SHALL NOT EXCEED THE
AMOUNT OF TRASITION EXPENSES PAID BY BUYER.

 

ARICLE V

 

USE OF PREMISES

 

Section 4.1 Use of Premises.

 

(a)                                 The employees of Buyer and Affiliates (the
“Buyer Employees”) shall, in connection with the conduct of the Business after
Closing, and as provided in the APA, (i) with respect to Seller’s premises at
either (1) the 41st Floor of One Penn Plaza, New York, New York 10119 or (2) 444
Madison Avenue, New York, New York 10022 (either (1) or (2) but in no event
both, the “New York Premises”), occupy on an exclusive basis a portion (such
portion as is reasonably necessary for the Buyer Employees andthe books, records
and files relating to the Business) of the New York Premises for a period from
the Closing Date until the six-month anniversary of the Closing Date (with an
option exercisable by Buyer to extend such use for up to two additional
six-month periods, upon written notice to Seller not less than 30 days’ prior to
then-schedules expiration date), and (ii) with respect to Parent’s premises at
677 Broadway, Albany, New York 12207 (the “Albany Premises”), occupy on and
exclusive basis a portion (such portion as is reasonably necessary for the Buyer
Employees and the books, records and files relating to the Business) of the
Albany Premises for a period from the Closing Date until the first anniversary
of the Closing Date (with an option exercisable by Buyer to extend such use for
up to two additional six-month periods, upon written notice to Parent no less
than 30 days’ prior to then-scheduled expiration date).

 

(b)                                 Parent and Seller shall undertake
commercially reasonable efforts to obtain any necessary consent from the
landlord, at Buyer’s cost, to place reasonable signage at the entrance to the
New York Premises and the Albany Premises identifying such Premises and Buyer’s
place of business to the extent permitted under the applicable lease.

 

(c)                                  At the end of such applicable period under
Section 4.1(a), Parent or Seller, as applicable, may require the Buyer Employees
to vacate the premises unless otherwise agreed by the Parties. During such
applicable period under Section 4.1(a), Buyer Employees shall have reasonable
access to the New York Premises and Albany Premises during non-business hours,
weekends and holidays on a need to have basis.

 

(d)                                 In connection with the occupancy of the New
York Premises and the Albany Premises, parent and Buyer shall negotiate in good
faith a lease or sublease with respect thereto in form and substance (including
price) satisfactory to Parent , Buyer and the applicable landlord.

 

(e)                                  The parties shall cooperate in a reasonable
manner in order to comply with any applicable Requirements of Law with respect
to sharing of any Premises.

 

(f)                                   Without limitation to Sections 2.6(a) and
(b), Buyer shall, and shall cause its Affiliates and its and their respective
employees and independent contractors to, comply with any and all security
and/or access policies Seller or its applicable landlord may promulgate from
time to time with respect to the New York Premises and the Albany Premises.
Buyer acknowledges and agrees that it will be a material breach of this
Agreement if it, any of its Affiliates or any of its or their respective
employees or independent contractors violates or circumvents any access controls
(whether physical or electronic) put in place to prevent any such employee’s or
independent contractor’s access or use of space other than the space to which
Buyer has rights pursuant to this Article IV.

 

43

--------------------------------------------------------------------------------

 

ARTICLE V

INDEMNIFICATION

 

Section 5.1 Indemnification by Buyer. Buyer shall indemnify, defend and hold
harmless each Seller Group Member from and against any and all Losses or
Expenses arising out of or incurred in connection with (a) the breach of this
Agreement by any Buyer Group Member; (b) the use of any Transition Service by
any Buyer Group Member; (c) the breach of, or default under, any Contract
between a Seller Group Member and a third party where use of any rights under
such Contract was, is or will be necessary or advisable to provide any
Transition Service to Buyer; or (d) the bad faith, gross negligence or willful
misconduct of any Buyer Group Member in connection with any Transition Service;
provided that with respect to clauses (b) and (c), Buyer shall not be required
to indemnify any Seller Group Member is such Losses or Expenses were incurred as
a result of an action that Seller or Parent is required to indemnify Buyer for
under Section 5.2.

 

Section 5.2 Indemnification by Seller and Parent. Seller and, solely with
respect to Article IV above, Parent, shall indemnify, defend and hold harmless
each Buyer Group Member from and against any and all Losses or Expenses arising
out of or incurred in connection with (a) the breach of this Agreement by Seller
or, solely with respect to breaches of Article IV, Parent; or (b) the bad faith,
gross negligence or willful misconduct of (i) Seller in connection with and
Transition Service or (ii) Parent solely in connection with the services
provided pursuant to Article IV.

 

Section 5.3 Indemnification Procedure. All indemnification claims made pursuant
to Sections 5.1 or 5.2 hereof shall be made in accordance with and shall be
governed by Sections 11.3 and 11.4 of the APA. All Losses and Expenses
indemnified pursuant to Sections 5.1 and 5.2 shall be aggregated with Losses and
Expenses indemnified pursuant to Article XI of the APA and shall be subject to
the limitations set forth therein.

 

ARTICLE VI

INTELLECTUAL PROPERTY; CONFIDIENTIALITY

 

Section 6.1 Ownership of Intellectual Property. To the extent that any
Intellectual Property is created or arises out of the performance of this
Agreement, then, as between the parties hereto, Seller shall own any and all
Intellectual Property relating to the Transition Services or its Confidential
Information, and Buyer shall own any and all Intellectual Property relating to
its Confidential Information. Each party hereto hereby assigns, and shall use
reasonable efforts to cause its respective Affiliates and third party agents or
contractors to assign, all of its or their respective right, title and interest
in and to any such Intellectual Property to the other Party to effectuate the
allocation of such rights as provided in this Section 6.1.

 

Section 6.2 Confidentiality.

 

(a)         All Confidential Information disclosed by a party (the “Discloser”)
to the other party (the “Recipient”) in connection with the activities
contemplated by this Agreement shall not be used by the Recipient except in
connection with the activities and licenses contemplated by this Agreement,
shall be maintained in confidence by the Recipient under reasonable measures no
less protective than those measures used by the Recipient to protect its own
Confidential Information, and shall not otherwise be disclosed by the Recipient
to any other Person.

 

(b)         Notwithstanding Section 6.2(a), a Recipient may disclose the
relevant aspects of the Discloser’s Confidential Information to its officers,
agents, employees and contractors to the extent that such disclosure is
reasonably necessary for the performance of its duties and obligations under the
Agreement; provided that such Recipient must take all reasonable measures to
ensure that such Confidential Information is not disclosed or duplicated in
contravention of the terms and conditions of this Agreement by such officers,
agents, and employees, including obtaining an enforceable confidentiality
agreement from such officer, agent, employee or contractor. Notwithstanding
anything to the contrary herein, the obligations in this Section 6.2 do not
restrict any disclosure by either party required by any applicable law, or by
order of any court or government agency; provided that the Recipient provides
prior written notice of such disclosure to the Discloser and assists the
Discloser in its reasonable and lawful efforts to avoid or minimize the degree
of such disclosure.

 

(c)          As used herein, “Confidential Information” means any and all
confidential or proprietary information and documentation, including, without
limitation, Intellectual Property and the terms and conditions of this Agreement
(except as required by a party to enforce its rights hereunder), but excluding
confidential or proprietary information that (as determined by competent
documentation): (i) was known or used by the Recipient prior to its date of
disclosure to the Recipient; (ii) either before or after the date of the
disclosure to the Recipient, is lawfully disclosed to the Recipient by sources
other than the Discloser rightfully in possession of the Confidential
Information; (iii) either before or after the date of the disclosure to the
Recipient, becomes published or generally known to the public, without the
Recipient violating this Section 6.2; or (iv) is independently developed by or
for the Recipient without reference to or reliance upon the Confidential
Information.

 

44

--------------------------------------------------------------------------------


 

ARTICLE VII

TERM AND TERMINATION

 

Section 7.1 Term. This Agreement shall become effective on the Closing Date and
shall continue in effect until the expiration or termination of the
last-to-expire or —terminate Transition Period, unless terminated earlier in
accordance with this Agreement.

 

Section 7.2 Termination.

 

(a)         For Convenience. Buyer may terminate this Agreement or any
Transition Service at any time upon not less than thirty (30) days’ written
notice to Seller.

 

(b)         For Breach. Either party hereto may terminate this Agreement or any
Transition Service upon thirty (30) days’ prior written notice if the other
party breaches this Agreement or the APA and the breaching party fails to cure
such breach with such thirty (30) day period.

 

(c)          For Bankruptcy. Seller may terminate this Agreement or any
Transition Service upon written notice to Buyer if (i) Buyer files, or has files
against it, a petition under the bankruptcy or insolvency laws of any
jurisdiction; (ii) Buyer makes a general assignment for the benefit of
creditors, (iii) a receiver or trustee is appointed to exercise control over any
of Buyer’s assets; or (iv) Buyer is declared insolvent by a court of competent
jurisdiction.

 

Section 7.3 Effect of Expiration or Termination; Survival. Upon expiration or
termination of this Agreement or any Transition Service, Seller shall have no
further responsibility or liability to Buyer with respect to this Agreement or
such Transition Service on or following the date of such expiration or
termination. Articles III, V, VI, VII, and VIII and Sections 2.3 through 2.6
shall survive the expiration or termination of this Agreement.

 

ARTICLE VIII

GERNERAL PROVISIONS

 

Section 8.1 Notices. All notices or other communications required or permitted
hereunder shall be given in the same manner as notices are given under the APA.

 

Section 8.2 Assignment; Change of Control. Neither Buyer nor Seller may assign
its rights or delegate its duties under this Agreement without the prior written
consent of the other party; provided, however, that Seller may subcontract the
performance of any of its obligations under this Agreement to a third party
without Buyer’s consent so long as Seller remains liable for the performance of
any such obligations by a subcontractor. A change of control of Buyer or a
transfer of any of Buyer’s assets by operation of law (whether by merger,
consolidation or sale of all or substantially all of Buyer’s assets) shall be
deemed an assignment of this Agreement. Any assignment in contravention of this
Section 8.2 shall be null and void. The Agreement shall inure to the benefit of
the permitted successors and permitted assigns of each party hereto.

 

Section 8.3 Third Party Rights. Nothing expressed or implied in this Agreement
is intended, or will be construed, to confer upon or give any Person other than
the parties hereto, and their permitted successors or permitted assigns, any
rights, remedies, obligations or liabilities under or by reason of this
Agreement, or result in such Person being deemed a third party beneficiary of
this Agreement, or obligate any of the parties hereto to any Person other than
the parties and their permitted successors or permitted assigns.

 

45

--------------------------------------------------------------------------------


 

Section 8.4 Entire Agreement; Amendments. This Agreement and the Schedules
attached hereto (which Schedules are incorporated into this Agreement by
reference as if fully set forth herein) contain the entire understanding of the
parties hereto with regard to the subject matter contained herein or therein,
and supersede all prior agreements or understandings (oral or written). This
Agreement shall not be amended, modified or supplemented except by a written
instrument signed by an authorized representative or each of the parties hereto.

 

Section 8.5 Partial Invalidity. Wherever possible, each provision hereof shall
be interpreted in such manner as to be effective and valid under applicable law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision shall be ineffective to the extent, but only to the extent, of such
invalidity, illegality or unenforceability without invalidating the remainder of
such invalid, illegal or unenforceable provision or provisions or any other
provisions hereof, unless such a construction would be unreasonable.

 

Section 8.6 Waivers. Any term or provision of this Agreement may be waived, or
the time for its performance may be extended, by the party entitled to the
benefit thereof. Any such waiver shall be validly and sufficiently authorized
for the purposes of this Agreement if it is authorized in writing by an
authorized representative of such party. The failure of a party hereto to
enforce at any time any provision of this Agreement shall not be construed to be
a waiver of such provision, nor in any way to affect the validity of this
Agreement or any part hereof or the right of any party thereafter to enforce
each and every such provision. No waiver of any breach if this Agreement shall
be held to constitute a waiver of any other or subsequent breach.

 

Section 8.7 Execution in Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be considered an original instrument, but
all of which shall be considered one and the same agreement, and shall become
binding when one or more counterparts have been signed by each of the parties
hereto and delivered to each of Seller and Buyer. Delivery of an executed
counterpart of a signature page to this Agreement shall be as effective as
delivery of a manually executed counterpart of this Agreement.

 

Section 8.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws (as opposed to the conflicts of law
provisions) of the State of New York.

 

Section 8.9 Submission to Jurisdiction; Waiver of Jury Trial. Seller and Buyer
herby irrevocably submit in any suit, action or proceeding arising out of or
related to this Agreement or any of the transactions contemplated hereby or
thereby to the jurisdiction of the United States District Court for the Southern
District of New York and the jurisdiction of any court of the State of New York
located in the City of New York and waive any and all objections to jurisdiction
that they may have under the laws of the State of New York or the United States.
Each of the parties hereto hereby waives trial by jury in any action to which
they are parties involving, directly or indirectly, any matter in any way
arising out of, related to or connected with this Agreement and the transactions
contemplated hereby.

 

Section 8.10 Relationship of the Parties. In all matters relating to this
Agreement, each party hereto shall be solely responsible for the acts of its
employees, and employees of no party shall not be considered employees of the
other party. Except as otherwise provided herein, no party shall have any right,
power or authority to create any obligation, express or implied on behalf of any
other party. Nothing in this Agreement is intended to create or constitute a
joint venture or partnership between the parties hereto or persons referred to
herein.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

46

--------------------------------------------------------------------------------


 

IN WITNESS HEREOF, the parties hereto have entered into this Agreement as of the
date first written above.

 

[DEPFA BANK PLC] [its Designated Affilate]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

FIRST ALBANY CAPITAL INC.

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

FIRST ALBANY COMPANIES INC.

 

(Solely with respect to Article IV and Sections 5.2 and 5.3 of the Agreement.)

 

 

 

By:

 

 

Name:

 

Title:

 

 

47

--------------------------------------------------------------------------------


 

FORM OF TRANSITION SERVICES AGREEMENT

TRANSITION SERVICES AGREEMENT

SCHEDULE 1

 

COMMUNICATIONS AND INFORMATION TECHNOLOGY SERVICES

 

Transition
Service

 

Transition
Period

 

Description

 

Cost

Email forwarding

 

60 days following Closing Date

 

For each Employee hired by Buyer, Seller shall forward all emails sent to such
Employee’s previous email address at Seller to an email address specified by
Buyer in writing.

 

At cost

Email auto-replies

 

90 days following the expiration of the Transition Period for “Email forwarding”

 

For each Employee hired by Buyer, Seller shall generate an automatic reply to
all emails sent to such Employee’s previous email address at Seller, identifying
such Employee’s new email address at Buyer as specified by Buyer in writing.

 

At cost

Access to BETA

 

One week following the Closing Date

 

Seller shall provide Buyer with a single username and password with which it may
access BETA during the Transition period. Notwithstanding the foregoing, Seller
shall not be required to provide any connection or link between the Buyer’s
information technology systems and the information technology systems of the
owner of BETA. Buyer acknowledges and agrees that it must negotiate any such
connection or link directly with the owner of BETA.

 

At cost

Telephone call forwarding

 

60 days following the Closing Date

 

For each employee hired by Buyer, Seller shall forward all calls to the
telephone number assigned to such Employee immediately prior to the Closing Date
to a telephone number specified by Buyer in writing.

 

At cost

Automated telephone message

 

60 days following the expiration of the Transition Period for “Telephone call
forwarding”

 

For each Employee hired by Buyer, Seller shall play an automated message,
reasonably acceptable to Buyer, in response to all calls to the telephone number
assigned to such Employee immediately prior to the Closing Date, stating that
such telephone number is no longer in use by such Employee and that the caller
should Buyer to obtain such Employee’s new phone number. Seller shall not be
required to personalize the automated message to each particular Employee hired
by Buyer.

 

At cost

Mail forwarding

 

6 months following the Closing Date

 

Seller shall forward to a U.S. postal address designated by Buyer from time to
time any and all mail or packages (a) that are addressed only to Employees hired
by Buyer or (b) that relate primarily to the Business as conducted following the
Closing Date. Buyer recognizes and agrees that Seller may receive and open all
such mail or packages it receives in order to determine whether such mail or
packages are subject to forwarding pursuant to the preceding sentence or the
identity of the appropriate recipient(s). The provisions of this “Mail
Forwarding” Transition Service are not intended to an shall no be deemed to
constitute an authorization by Buyer to permit Seller to accept service of
process or for any other purpose.

 

At cost

 

48

--------------------------------------------------------------------------------
